CONVENTION

DE RECHERCHES, D'EXPLOITATION ET DE TRANSPORT DES
HYDROCARBURES

ENTRE
LA REPUBLIQUE DU TCHAD
ET

LE CONSORTIUM (OPIC AFRICA ET LA REPUBLIQUE DU TCHAD)

BLOCS CHARI OUEST III, CHARI SUD II ET LAC TCHAD I

JANVIER 2006
MAITRE

TITRE PREMIER - DISPOSITIONS GENERALES...

ARTICLE 1. DEFINITIONS ....
ARTICLE 2. OBJET ET DUREE DE LA CONVENTION
2.1 Obje:
2.2 Durée.
2.3 Expiration du Permis
2.4 Application de la Convention aux sous-traitants et fournisseurs
ARTICLE 3. DROITS DU CONSORTIUM DANS LA CONDUITE DE:
PETROLIERES 12
3.1 Droits du Consortium .
3.2 Droits particuliers .…

33 Droit de construire ..

3.4 Occupation du terrain.

3.5 Procédure pour l'occupation du terrain 13
3.6 Dédommagements 14

3.7 Zones nécessitant une autorisation préalai

3.8 Soutien de l'Etat.
ARTICLE 4. OBLIGATIONS GENERALES DU CONSORTIUM DANS LA CONDUITE DES
OPERATIONS PETROLIERES

4.1 Loi applicable …..

4.2 Prise en compte des usages en vigueur dans l'industrie pétrolière internationale
Indemnisation

Obligations conjointes et solidaires du Consortium
TITRE II - DES RECHERCHES...

ARTICLE 5.  OCTROI DU PERMIS DE RECHERCHES, DUREE ET RENOUVELLEMENTS
5.1 Octroi du Permis...
5.2 Renouvellement du Permi

ARTICLE 6.  RENDUS DE SURFACE ET RENONCIATION
6.1 Zone Contractuelle
6.2 Rendus de surface
63 Rendus de surface à la fin du Perm

6.4 Renonciation.
6.5 Evénements Significativement Défavorables

ARTICLE 7. OBLIGATIONS DE TRAVAUX DE RECHERCHE
71 Durée du Permis.

7.2 Obligations de travaux...
7.2.1 Période Initiale de Quatre Ans
7.2.2 Première Période de Renouvellement.
7.2.3 Deuxième Période de Renouvellemen:
7.3 Plan prévisionnel et budget …

7.4 Réalisation par anticipation des obligations de travaux
7.5 Pénalités forfaitaires.
7.6 Représentant du Ministère
ARTICLE 8. TAXES SUPERFICIAIRES.
8.1 Montant des taxes superficiaires
8.2 Paiement des taxes superficiaire:
ARTICLE 9. EVALUATION D'UNE DECOUVERTE.
9.1 Notification de Découverte .
9.2 Evaluation d'une Découverte
9.3 Gisement Commercial...
9.4 Gisement Commercial s'étendant a:
9.5 Découverte non déclarée comme Gisement Commercial
9.6

TITRE IX - DE L'EXPLOITATION...
ARTICLE 10. DEMANDE, OCTROI ET DUREE D'UNE CONCESSION

10.1 Octroi de Concessio:
10.2 Mise en œuvre du Plan de Développement et d'Exploitation
10.3 Normes d'exploitation ….
10.4 Renonciation à une Concession.
10.5 Convention-type.
ARTICLE 11. PROGRAMMES DE PRODUCTIO)
11.1 Normes de production.
11.2 Programme de production.
113 Meilleurs efforts pour produire .
ARTICLE 12. GAZ NATUREL
12.1 Gaz Naturel Associé.
12.2 Gaz Naturel Non Associé
12.3 Prix du Gaz Naturel...
ARTICLE 13. MESURE DES HYDROCARBURE
13.1 Point de mesure ……
13.2 Modification des appareils ou des procédures de mesure.
13.3 Test des appareils de mesure.
13.4 Erreurs de mesure...
13.5 Pertes d'Hydrocarbures
ARTICLE 14. TRANSPORT DES HYDROCARBURES
14.1 Droit de transporter des Hydrocarbure:
14.2 Pipeline d'exportation.
14.3 Autorisation de transport.
14.4 Cession des droits de transport.
14.5 Transport conjoint …
14.6 Tracé et spécifications des pipelines.
14.7 Utilisation du terrain / servitude de passage
14.8 Exploitation du pipeline.
14.9 Tarif de transport.

14.10 Régime fiscal...
14.11
ARTICLE 15.  OBLIGATION D'APPROVISIO!

15.1
15.2
15.3
15.4

TITRE IV - DISPOSITIONS COMMUNES AUX RECHERCHES ET A L'EXPLOITATION..
ARTICLE 16. PROGRAMMES ANNUELS DE TRAVAUX

16.1
16.2
16.3
16.4

ARTICLE 17. SURVEILLANCE ADMINISTRATIVE DES OPERATIONS PETROLIERE:

17.1
17.2
173
17.4
17.5

ARTICLE 18. INFORMATIONS ET RAPPORTS

18.1
18.2
18.3
18.4
18.5
18.6

Abandon d'une Découverte...

Installations de transport inter champs
INTERIEU
Définition de l'obligation de satisfaire les besoins de consommation intérieure.
Quantité devant être achetée par l'Etat
Prix et livraison
Paiement …

Préparation du Programme Annuel de Travaux...
Procédure d'adoption du Programme Annuel de Travaux
Modifications du Programme Annuel de Travaux
Programme Annuel de Travaux au cours des périodes de recherches

Surveillance des Opérations Pétrolière.
Notification préalable au Ministre.
Sécurité et hygiène.
Directives du Ministre.
Conduite des représentants de l'Etat

Relevés et registres 31
Données Pétrolières. 31
Rapports périodiques. 31
Informations confidentielles. 32
Communication d'informations par le Ministre. 33

Modifications …

18.7 Technologie confidentielle...
ARTICLE 19. FORMATION DU PERSONNEL .
19.1 Emploi des nationaux tchadiens
19.2 Formation...
19.3 Personnel étrange:
ARTICLE 20. PROPRIETE DES BIENS...
20.1 Situation des biens en cas d'expiration, de résiliation ou de renonciation.
20.2 Transfert des puits

TITRE V - DISPOSITIONS ECONOMIQUES ET FISCALES...

ARTICLE 21. PRIX DU PETROLE BRUT
211 Prix du Pétrole Brut...
21.2 Détermination du Prix de Marché
21.3 Prix de Marché - Départ Champ...

ARTICLE 22. REDEVANCE SUR LA PRODUCTION.

22.1  Redevance.... 37
22.2 Méthode de paiement de la Redevance. 37
22.3 Informations sur la Production Total 37
22.4 Paiements de la Redevance en espèces. 37
22.5 Paiement de la Redevance en nature 38
ARTICLE 23. REGIME FISCAL. 38
23.1 Impôt sur les bénéfices. 38
23.2 Taux de l'impôt sur les bénéfices 38
23.3 Détermination du bénéfice net - Revenus 39
23.4 Détermination du bénéfice net — Dépenses et coûts. 39
23.5 Paiement de l'impôt sur les bénéfices 40
ARTICLE 24.  EXONERATIONS FISCALES. 40
24.1  Exonérations sur les impôts directs 40

24.2 Taxe sur le chiffre d'affaires
ARTICLE 25.  COMPTABILIT.
25.1 Procédure comptable.
25.2 Devise utilisée en comptabilit
25.3  Justificarifs..…
ARTICLE 26.  VERIFICATION
26.1 Droit de l'Etat de vérifier les compte:
26.2 Délai de réclamation …
ARTICLE 27.  IMPORTATIONS ET EXPORTATIONS
27.1 Importations.
27.2  Approvisionnement local
27.3 Réexportation…
27.4 Revente de biens importés.

27.5 Exportation d'Hydrocarbures. 43
27.6 Formalités d'exportation et d'importation 43
ARTICLE 28. CONTROLE DES CHANGES … 43

28.1 Garanties sur les transferts internationaux .
28.2 Garanties de change …
28.3 Rapport sur les opérations internationales...
28.4 Droits des employés expatriés du Consortium.
ARTICLE 29. PAIEMENTS.
29.1 Devise de paiement.
29.2 Retard de paiement
ARTICLE 30. PARTICIPATION PUBLIQUE.
30.1 Participation Publique.
30.2 Accord d'Association
ARTICLE 31. PRIME DE SIGNATURE...
31.1 Montant et paiement de la Prime de Signature.
31.2 Modalités de paiement de la Prime de Signature
31.3 Nature de la Prime de Signature

TITRE VI - DISPOSITIONS DIVERSES...

ARTICLE 32. DROITS DE CESSION ET CONTROLE DU CONSORTIUM.
32.1 Cession des droits et obligations contenus dans la Convention
32.2 Modification du contrôle du Consortium.

ARTICLE 33.  ANNULATION DU PERMIS, RETRAIT DE LA CONCESSION ET RESILIATION DE

LA CONVENTION... 46
33.1 Annulation ou retrait du Permis ou de la Concession 46
33.2 Mise en demeure. 46
33.3 Résolution des différends 47

ARTICLE 34. FORCE MAJEURE 47
34.1 Impossibilité d'exécution. 47
34.2 Définition de la Force Majeure. 47

34.3 Conséquences de la survenance d'un cas de Force Majeure.
34.4 Prolongation des délais
ARTICLE 35. ARBITRAGE
35.1  Différenas et arbitrage.
35.2 Lieu et procédure d'arbitrage
35.3 Principes applicables.
35.4 Suspension d'effets concernant l'objet du litig
ARTICLE 36. DROIT APPLICABLE ET STABILISATION DES CONDITIONS
36.1 Lois applicables …

36.2 Respect des lois applicables. 48
36.3 Contradiction ou incompatibilité entre la Convention et les lois applicables 49
36.4 Stabilisation…. 49

ARTICLE 37. NOTIFICATION
37.1 Adresses de notification.
37.2 Changement de représentant autorisé ou d'adresse

ARTICLE 38. AUTRES DISPOSITION:
38.1 Titres ….
38.2 Annexes.
38.3 Modification de la Convention.
38.4  Renonciation…..
38.5 Approbation du Ministre.

ARTICLE 39. DATE D'ENTREE EN VI
39.1 Conditions suspensives à la Date d'Entrée en Vigueu
39.2 Délai de réalisation

ANNEXEI - mm rennes
DELIMITATION DE LA ZONE CONTRACTUELLE DU PERMIS...
ANNEXE II -.....
PROGRAMME DE TRAVAUX D'EXPLORATION....
ET DEPENSES PREVISIONNELLES

ANNEXE III -… 57
PROCEDURE COMPTABLE ..…...... 57
ARTICLE 1.
LI
12
13 Modificatio:
14 Comptes et états comptable. 57
15 Unité de Compte … 58
1.6 Principes Comptables 58
1.6.1 Parties imposables 58
1.6.2 Report des Pertes. 58
17 Comptabilisation sur la base des réalisations . 58

18 Définition des Dépenses d'Investissement et des Frais d'Exploitation
1.8.1 Dépenses d'Investissement
1.8.2 Frais d'Exploitation ….
Il
|
|
|

19 Amortissement..

1.9.1 Taux d'amortissement … 60
1.9.2 Point de départ de l'amortissemen: 60
1.9.3 Prorata temporis.. 60
1.10 Valeur des transaction: 60
1.11 Dépenses non déductibles 60

1.12 Taux de Change. “.
ARTICLE 2. METHODES COMPTABLES ET PRINCIPES D'IMPUTATION DES COÛTS
PETROLIERS 61

2.1 Dépenses de Personnel.

2.2 Matériels et Equipements. 61
2.3 Coût des prestations de services techniques 62
24 Assurances et réclamations 63
2.5 Frais de justice et de contentie: 63
2.6 Frais généraux. 63
2.7 Intérêts et Agios 63

2.8 Frais de Bureau dans la République du Tchad.
2.9 Frais divers.

ANNEXE IV - LISTE DES CATEGORIES DE BIENS DEVANT BENEFICIER DE L'EXONERATION
DES DROITS ET TAXES. sense 65

ENTRE
LA REPUBLIQUE DU TCHAD, ci-après désignée "l'Etat", représentée par le Ministre du
Pétrole,
D'une part,

ET

Le Consortium, ci-après désigné le "Consortium", constitué de

1. OPIC Africa Corporation, une société immatriculée au Panama, avec des
bureaux à 14F, n°3 Sungren Road, Shin Yi Chiu, Taipeh, Taiwan 11011,
République de Chine ("OPIC Africa"), et

2. la République du Tchad,

représenté par OPIC Africa en sa qualité d'Opérateur du Consortium conformément aux
dispositions de l'Article 30.2 ci-après,

D'autre part,
IL À ETE EXPOSE

(a) que tous les gisements et accumulations naturelles d'Hydrocarbures existant dans le
sol ou le sous-sol du territoire de la République du Tchad sont la propriété de l'État ;

@) que la découverte et l'exploitation des Hydrocarbures dans le territoire de la
République du Tchad sont importantes pour le développement économique du pays et
de ses habitants ;

(©) que le Consortium déclare posséder les capacités techniques et financières pour mener
à bien dans la Zone Contractuelle les Opérations Pétrolières autorisées en vertu des
présentes, et désire entreprendre lesdites Opérations Pétrolières dans le cadre d'une
convention fixant ses droits et obligations ;

(d) que l'Ordonnance n°07/PC/TP/MH du 3 février 1962, relative à la recherche, à

l'exploitation, au transport par canalisations des Hydrocarbures et au régime fiscal de
ces activités sur le territoire de la République du Tchad, autorise l'octroi du Permis de
recherches et de Concessions d'exploitation sous réserve d'une convention avec l'État;
|
|
|
|
|
|
|

CECI EXPOSE, IL EST CONVENU ET ARRETE CE QUI SUIT:

TITRE PREMIER - DISPOSITIONS GENERALES

ARTICLE 1.  DEFINITIONS

Les termes définis au présent Article auront la signification suivante pour l'ensemble de la Convention :

()

@)

[0]
(Q]

(e)

(@)

@)

@)

"Accord d'Association" signifie l'Accord conclu par les membres du Consortium, à la date
de signature de la Convention, relativement à leurs droits et obligations respectifs dans le
cadre des opérations relatives à la Convention.

"Affilié" signifie

@) toute société qui contrôle ou est contrôlée directement ou indirectement par une
société, Partie aux présentes;

(ii) ou toute société qui contrôle ou est contrôlée par une société contrôlant
directement ou indirectement une société, Partie aux présentes

Pour les besoins de cette définition, "contrôle" signifie la propriété directe ou indirecte par
une société ou toute autre entité d'un pourcentage d'actions ou de parts sociales suffisant pour
donner lieu à la majorité des droits de vote à l'assemblée générale d'une autre société ou pour
donner un pouvoir déterminant dans la direction de cette autre société.

"Année Civile" signifie une période de douze (12) mois consécutifs commençant le premier
(1°) janvier et se terminant le trente et un (31) décembre suivant.

"Budget" signifie l'estimation détaillée du coût des Opérations Pétrolières prévues dans un
Programme Annuel de Travaux.

"Code Pétrolier" signifie l'Ordonnance N°7/PC/TP/MH du 3 février 1962 telle que
modifiée par la Loi N° 004/PR/97 du 23 juillet 1997, ainsi que le décret du 10 mai 1967
précisant les conditions d'application de cette Ordonnance.

"Concession"signifie la concession d'exploitation d'Hydrocarbures octroyée par l'Etat au
Consortium, relative à un Gisement Commercial découvert à l'intérieur de la Zone
Contractuelle et couvrant l'étendue dudit Gisement. Le Ministre et le Consortium fixeront
par accord mutuel la délimitation du périmètre de la Concession avant l'octroi de celle-ci ;
Étant convenu que ladite délimitation du périmètre sera fixée de manière à comprendre le dit
Gisement Commercial dans ses limites les plus étendues.

"Consortium" signifie soit individuellement, soit collectivement, le Consortium constitué
par OPIC Africa et la République du Tchad, ainsi que toute personne à laquelle serait cédé
un intérêt en application de la Convention et à laquelle serait également cédé un intérêt dans
le Permis ou dans les Concessions. Il est précisé à cet égard que la République du Tchad
s'est engagée à transférer sa participation dans le Consortium à une entité publique contrôlée
par lui et dotée de l'autonomie financière et, ce, dans le délai de trois (3) mois au plus
suivant la délivrance d'une Concession. Le terme "Consortium" n'est utilisé tout au long de
la Convention que dans un but de commodité, et ne saurait en aucun cas indiquer une
intention quelconque de la part des personnes constituant le Consortium de former entre
elles une association, société ou autre entité juridique d'après les lois de quelque pays ou
juridiction que ce soit.

"Convention" signifie la présente convention et ses annexes.

M
(0)
(U]
&)
o

(nm)
(@)

(0)
E)

@

o

()

0]
(@)

(Le)
(w)

@)

(62)
@

(aa)

(b)

"Date d'Entrée en Vigueur" signifie la date d'entrée en vigueur de la Convention telle que
prévue à l'Article 39.

"Découverte" signifie une découverte d'Hydrocarbures dont l'existence était inconnue
jusqu'à ce qu'elle soit prouvée par forage.

"Décret d'Approbation" signifie le décret pris en Conseil des Ministres et signé par
Monsieur le Président de la République approuvant la Convention.

"Décret d'Octroi" signifie le décret pris en Conseil des Ministres et signé par Monsieur le
Président de la République octroyant le Permis.

"Dollar" ou "US$" signifie la monnaie des Etats-Unis d'Amérique.

"Etat" signifie la République du Tchad prise en sa qualité d'Etat souverain ou, selon le cas,
la République du Tchad en sa qualité de participant au Consortium.

"Franc CFA" signifie la monnaie ayant cours légal au Tchad.

"Forage d'Exploration" signifie tout forage effectué au cours des travaux de recherches, à
l'exclusion de tout Forage d'Evaluation.

"Forage d'Evaluation" signifie tout forage effectué après une Découverte afin d'évaluer les
quantités d'Hydrocarbures du réservoir objet de ladite Découverte.

"Gaz Naturel" signifie le gaz sec et le gaz humide, produit isolément ou en association avec
le Pétrole Brut, y compris tous autres composants gazeux extraits des puits.

"Gaz Naturel Associé” signifie le Gaz Naturel existant dans un réservoir en solution avec le
Pétrole Brut, ou sous forme de "gaz-cap" en contact avec le Pétrole Brut, et qui est produit
ou pouvant être produit en association avec le Pétrole Brut.

"Gaz Naturel Non Associé" signifie le Gaz Naturel à l'exclusion du Gaz Naturel Associé.

"Gisement Commercial" signifie une structure géologique imprégnée d'Hydrocarbures qui
est dûment évaluée et qui peut, selon le Consortium, être développée et mise en production
dans des conditions économiques, conformément aux règles en usage dans l'industrie
pétrolière internationale.

"Hydrocarbures" signifie Pétrole Brut et le Gaz Naturel.

"Jour Ouvrable" désigne tous les jours de la semaine à l'exception (i) des samedis et des
dimanches et () des jours où les administrations ou les banques ne fonctionnent pas de
façon générale à N'Djaména (Tchad), Taipeh (Taiwan) ou New York (Etats-Unis
d'Amérique).

"Ministre" désigne le Ministre chargé, à un moment donné, du secteur des Opérations
Pétrolières au Tchad ou son représentant autorisé ; à la date de signature de la Convention, le
Ministre en charge de ce secteur est le Ministre du Pétrole.

"Ministère" désigne l'Administration en charge du secteur des Hydrocarbures au Tchad.

"Opérations Pétrolières" signifie toutes les opérations de recherches et d'exploitation, y
compris, sans que cette liste soit limitative, les opérations d'évaluation, de développement,
de production, de séparation, tout traitement primaire et/ou liquéfaction, de stockage, de
transport, de vente et de cession des Hydrocarbures, jusqu'au Point de Livraison, ainsi que
les activités administratives nécessaires à l'exécution desdites Opérations, mais à l'exclusion
des opérations de raffinage et de distribution des produits pétroliers.

“Participation Publique" a la signification donnée à ce terme dans l'Article 30.1 de la
Convention.

"Partie(s)" signifie l'Etat et/ou le Consortium.

L
|
|
|
|
|
|
|
|

(ce)

(dd)

(ee)

(Go)

(gg)
Ch)

Gi)

Gÿ
x)

(on)

(mm)

(nn)

10.

"Permis" signifie le permis exclusif de recherches d'Hydrocarbures, dit Permis H, devant
être délivrée au Consortium aux termes de l'Article 5.1 afin de l'autoriser à conduire les
Opérations Pétrolières de recherche dans la Zone Contractuelle, y compris les travaux
d'évaluation d'une Découverte. Le périmètre du Permis est défini à l'Annexe I de la
Convention.

"Pétrole Brut" signifie l'huile minérale brute, l'asphalte, l'ozokérite et tous autres
Hydrocarbures liquides à l'état naturel obtenus par condensation ou extraction, y compris les
condensas et les Gaz Naturels liquides.

"Point de Livraison" signifie le point auquel la propriété des Hydrocarbures est transférée
par le Consortium à ses acheteurs, c'est-à-dire soit au point de chargement F.O.B. au port
d'embarquement sur la côte maritime, soit à tout autre point, à l'intérieur ou à l'extérieur de
la République du Tchad, fixé d'un commun accord entre les Parties.

"Production Totale" signifie la production totale d'Hydrocarbures du Consortium obtenue à

partir de toutes les Concessions, diminuée :

- des quantités perdues ou inutilisées, et

- des quantités réinjectées, brûlées ou utilisées pour les besoins des opérations
d'exploitation,

telle qu'elle est mesurée au(x) point(s) de mesure(s) précisé(s) à l' Article13 ci-dessous.

"Programme Annuel de Travaux" signifie le document décrivant les Opérations Pétrolières
à réaliser, préparé conformément aux dispositions de l'Article 16 ci-dessous.

"Redevance" désigne les paiements devant être effectués au bénéfice de l'État aux termes de
l'Article 22.

"Taxes" comprennent, sans aucune limitation, (a) tous les impôts sur le revenu brut ou net,
sur les bénéfices et sur les plus-values, et (b) toutes les autres taxes réglementaires,
gouvernementales ou municipales, les contributions, les prélèvements, les charges et retenues
de toute nature (incluant, sans aucune limitation, les impôts sur le revenu, les impôts sur les
propriétés, les droits de douane et autres droits à l'importation, les droits à l'exportation, les
droits de timbre et la taxe sur la valeur ajoutée), ainsi que toutes autres contributions sociales.

"Tiers" signifie une personne autre que l'Etat ou les membres du Consortium ainsi que leurs
Affiliés respectifs.

"Trimestre" signifie une période de trois (3) mois consécutifs commençant le premier jour
de janvier, d'avril, de juillet et d'octobre de chaque Année Civile.

"Zone Contractuelle" signifie à tout moment la superficie située à l'intérieur du périmètre
du Permis, après déduction des superficies rendues par le Consortium. Le ou les périmètre(s)
des Concessions feront partie intégrante de la Zone Contractuelle pendant la durée de validité
de celles-ci.

Les termes utilisés ci-dessus au singulier peuvent l'être également au pluriel.

Les références à une "personne" s'interprètent comme incluant tout individu, entreprise,
société, gouvernement, État ou démembrements de l'État ainsi que toute entité créée ou
établie comme une entité indépendante et tous successeurs (par fusion ou autrement) de cette
entité.

Les autres termes utilisés dans la Convention auront la signification qui leur est normalement
attribuée dans l'industrie pétrolière internationale.

L
11.

ARTICLE 2. OBJET ET DUREE DE LA CONVENTION

2.1

2.2

2.3

2.4

Obiet

La Convention établit les conditions pour la conduite des travaux d'exploration et
d'évaluation du Consortium dans toute la Zone Contractuelle en vue de confirmer l'existence
de réserves d'Hydrocarbures susceptibles d'être commercialement exploitées et d'assurer leur

mise en valeur dans les meilleurs délais, ainsi que les conditions qui s'appliqueront aux
Concessions.

Durée

La Convention restera en vigueur à compter de la Date d'Entrée en Vigueur et pour aussi
longtemps que le Consortium sera titulaire du Permis ou d'une Concession.

Expiration du Permis

La Convention prendra fin à l'échéance de la période de validité du Permis, y compris toute
période de renouvellement, si le Consortium n'a pas demandé préalablement une Concession
relative à un Gisement Commercial. Ladite fin ne mettra pas un terme aux droits et
obligations nés antérieurement, y compris le droit de résoudre tous différends y afférents
conformément aux dispositions de l'Article 35 ci-dessous.

Cette disposition s'appliquera également en cas d'annulation ou de renonciation au Permis.

Application de la Convention aux Contractants Principaux et Sous-traitants Directs

En tant que de besoin, les droits et obligations prévus dans la Convention s'appliqueront
également aux Contractants Principaux et leurs Sous-traitants Directs respectifs employés
pour le compte du Consortium dans la poursuite des Opérations Pétrolières ou pour toutes
autres activités connexes.

L'application de cet Article 2.4 doit être limitée aux activités de ces Contractants Principaux
ou Sous-traitants Directs qui travaillent pour le Consortium, relatives aux Opérations
Pétrolières. Il ne peut être étendu en aucun cas à d'autres activités qui pourraient être
entreprises au Tchad par ces mêmes Contractants Principaux ou leurs Sous-traitants Directs.

Pour les besoins de cet Article 2.4, il est entendu par :

(a) "Contractant Principal" toute personne signataire d'un contrat direct (le
"Contrat Direct") avec le Consortium ou l'un de ses membres pour la
fourniture de biens, marchandises ou équipements, la réalisation de prestations
de services ou pour la réalisation de tous travaux ou entreprise, quelle qu'en
soit la nature, en lien avec la poursuite des Opérations Pétrolières ou toute
autre activité connexe ; et

@) "Sous-traitant Direct" toute personne signataire d'un contrat avec un
Contractant Principal pour la fourniture de biens, marchandises ou
équipements, la réalisation de prestations de services ou pour la réalisation de
tous travaux ou entreprise, quelle qu'en soit la nature, en lien ou relatif à
l'exécution par le Contractant Principal de ses obligations aux termes du

Contrat Direct.
ARTICLE 3.

3.1

3.2

12.

DROITS DU CONSORTIUM DANS LA CONDUITE DES OPERATIONS

PETROLIERES

Droits du Consortium

Dans les

limites des lois et règlements en vigueur, et conformément aux dispositions de la

Convention et à celles du Code Pétrolier, le Consortium aura droit :

(@)

de rechercher les Hydrocarbures à l'intérieur de la Zone Contractuelle ;

(b) d'exploiter (ceci comprenant, notamment, le développement, la production, la

(©)

@

€)

(@)

séparation, tout traitement primaire et/ou liquéfaction, le stockage, le transport,
la vente, la cession et l'exportation ) les Hydrocarbures ainsi que les substances
connexes et/ou les produits qui en dériveront par séparation ou traitement
provenant des gisements situés à l'intérieur du périmètre des Concessions
auxquelles ce Permis donne droit ; le raffinage proprement dit est exclu, à
l'exception de celui strictement nécessaire à la réalisation des Opérations
Pétrolières et sous réserve de l'approbation préalable du Ministre, approbation
qui ne pourra être refusée sans motif valable dûment justifié. Le transfert au
Consortium de la propriété des Hydrocarbures extraits s'opérera au point de
production à la tête de puits. Sous réserve des dispositions de l'Accord
d'Association, chaque membre du Consortium sera propriétaire de sa quote-part
des Hydrocarbures extraits et pourra en prendre possession et en disposer
séparément ;

d'accéder à la Zone Contractuelle du Permis et des Concessions, afin d'y mener
les Opérations Pétrolières prévues par la Convention ;

de réaliser toutes installations et d'effectuer tous travaux, ainsi que, d'une façon
générale, tous actes et opérations nécessaires à la conduite des Opérations
Pétrolières ;

d'effectuer les activités administratives nécessaires à l'exécution des opérations
prévues aux alinéas (a) à (d) ci-dessus ; et

de décider de la manière dont les Opérations Pétrolières doivent être conduites,
conformément aux pratiques de l'industrie pétrolière internationale.

Droits particuliers

Selon les

lois et règlements en vigueur en République du Tchad, le Consortium pourra

notamment:

(@) utiliser les installations publiques utiles aux Opérations Pétrolières y compris les
aéroports, routes, puits d'eau, chantiers et autres installations similaires, moyennant le
paiement des redevances normalement imposées pour une telle utilisation ;

utiliser l'eau nécessaire aux Opérations Pétrolières, sous réserve de ne pas porter
préjudice à l'approvisionnement en eau des habitants et des points d'eau pour le bétail ;

et

(c) utiliser les pierres, le sable, l'argile, le gypse, la chaux et autres substances similaires
nécessaires à la conduite des Opérations Pétrolières.

L-
3.3

3.4

3.5

13.

Droit de construire

Sous réserve des autorisations prévues par le Code Pétrolier qui ne seront pas refusées sans
motif valable dûment justifié, le Consortium aura le droit de construire toutes les
installations nécessaires aux Opérations Pétrolières telles que, sans que cette liste soit
limitative, routes, pipelines, installations de stockage, tant à l'intérieur qu'à l'extérieur du
périmètre du Permis ou des Concessions qui en dérivent. Lesdites autorisations peuvent être
conditionnées à l'utilisation par des tiers titulaires de Permis H ou de Concessions
d'exploitation d'Hydrocarbures, des capacités excédentaires desdites installations, sous
réserve qu'une telle utilisation ne compromette pas les Opérations Pétrolières et que cette
utilisation par lesdits Tiers soit soumise à des conditions acceptables par le Consortium, y
compris, le versement d'une rémunération juste et équitable.

Occupation du terrain

A cet effet, et conformément aux modalités et procédures fixées par le Code Pétrolier, le
Consortium aura le droit d'occuper les terrains nécessaires à l'exécution des Opérations
Pétrolières ainsi qu'au logement du personnel affecté aux chantiers.

Procédure pour l'occupation du terrain

L'occupation prévue à l'Article 3.4 sera autorisée selon la procédure suivante : après
réception de la demande d'occupation, et si cette demande est supposée être bien fondée, un
décret pris sur proposition du Ministre autorisera l'occupation des terrains nécessaires et en

spécifiera les conditions selon les modalités prévues par le Code Pétrolier et la loi domaniale.

En l'absence d'accord amiable, l'autorisation d'occupation ne sera accordée qu'une fois
que les propriétaires ou détenteurs des droits fonciers coutumiers auront été autorisés
par les voies administratives et dans un délai devant être fixé par la réglementation
locale, à soumettre leur cas.

A cet effet, on consultera :

- pour les terrains détenus par des propriétaires individuels en vertu des
conditions prévues par le Code Civil ou le régime d'enregistrement : les
propriétaires ;

- pour les terrains détenus en vertu des droits fonciers coutumiers : les
détenteurs de ces droits ou leurs représentants compétents ;

- pour les terrains du domaine public : l'administration ou la commune
compétente et, le cas échéant, le locataire actuel.

Au cas où pour une raison quelconque, les procédures ci-dessus d'enregistrement, d'enquête
systématique, de vérification des droits ou de consultation des propriétaires ou détenteurs
des droits fonciers coutumiers ne seraient pas terminés dans un délai de six (6) mois à partir
de la date de publication du décret ci-dessus, le Consortium pourra se dispenser de ces
procédures sur proposition du Ministre et après paiement à un comptable public désigné, des
indemnités provisoires et approximatives suivantes calculées par les autorités
gouvernementales :

- si l'occupation n'est que provisoire et si le terrain peut être cultivé un an
après cette occupation, le dédommagement sera fixé au rendement net de
la terre ;

- dans les autres cas, le dédommagement sera fixé à une valeur égale à celle
que le terrain avait avant l'occupation.

LL
3.6

3.7

3.8

Dédommagements

Les frais, dédommagements et, de façon générale, tous frais relatifs à l'application de
l'Article 3.5 seront à la charge du Consortium.

Si l'occupation du terrain prive le propriétaire ou le détenteur des droits fonciers coutumiers
de son emploi pendant plus de deux (2) années, ou si après achèvement des travaux le terrain
occupé ne convient plus à la culture, les propriétaires ou les détenteurs des droits fonciers
coutumiers pourront demander aux détenteurs du permis d'occupation d'acheter le terrain. Le
terrain devant être ainsi acquis est toujours estimé à la somme représentant, lors de
l'acquisition ou du rachat des droits d'usage, la valeur du terrain ou desdits droits avant
l'occupation.

Zones nécessitant une autorisation préalable

Il ne pourra être fait des travaux de surface sans autorisation préalable de l'Etat s'ils sont
situés à moins de cinquante (50) mètres de :

(a) toute propriété entourée de murs ou clôture, villages, groupe d'habitations, puits,
édifices religieux, lieux d'inhumation ou endroits considérés comme sacrés ;

lignes de communications, conduites d'eau et de façon générale, de tous services
publics et travaux publics.

Soutien de l'Etat

L'Etat prendra toutes les mesures nécessaires et raisonnables pour faciliter la mise en oeuvre
des Opérations Pétrolières et pour protéger les biens et les droits du Consortium, de ses
employés, de ses sous-traitants, de ses fournisseurs ou de ses prestataires de services sur le
territoire de la République du Tchad. Sur demande motivée du Consortium, l'Etat interdira la
construction de maisons ou de bâtiments à usage d'habitation ou professionnels à proximité
des installations d'exploration ou d'exploitation du Consortium.

ARTICLE 4. OBLIGATIONS GENERALES DU CONSORTIUM DANS LA CONDUITE

4.1

42

DES OPERATIONS PETROLIERES

Loi applicable
Le Consortium devra se conformer scrupuleusement aux stipulations de la Convention et

devra respecter les lois et règlements de la République du Tchad dans la mesure où la
Convention n'en dispose pas autrement.

Prise en compte des usages en vigueur dans l'industrie pétrolière internationale

Le Consortium devra effectuer tous les travaux nécessaires à la réalisation des Opérations
Pétrolières avec diligence et selon les règles de l'art en usage dans l'industrie pétrolière
internationale.

En particulier, le Consortium devra prendre toutes les dispositions raisonnables pour :

(a) s'assurer que l'ensemble des installations et équipements utilisés dans les Opérations
Pétrolières sont en bon état et correctement entretenus ;

assurer la protection de l'environnement et éviter que les fuites d'Hydrocarbures, de
pi e q ‘Hy u

boues de forages ou de tout autre produit utilisé dans les Opérations Pétrolières ne

polluent l'environnement ; Ÿ
4.3

44

45

15.

(c) placer les Hydrocarbures produits dans les stockages construits à cet effet.

Indemnisation

Le Consortium devra indemniser l'Etat en cas de préjudice qui lui serait causé par
l'nexécution par le Consortium, ses employés ou agents, ses sous-traitants ou ses
prestataires de services des obligations prévues par la Convention, ou résultant du non
respect par le Consortium des règles de l'art généralement acceptées dans l'industrie
pétrolière internationale.

Le Consortium devra indemniser toute personne du préjudice qui lui serait causé par les
Opérations Pétrolières ou qu'elle subirait par le fait de ses employés ou agents, de ses sous-
traitants, fournisseurs ou prestataires de services au cours ou à l'occasion desdites opérations.

Aux fins de l'application de cet alinéa, l'Etat sera considéré comme personne en ce qui
concerne les préjudices aux ouvrages publics, bâtiments et autres constructions de son
domaine.

Au cas où la responsabilité de l'Etat serait recherchée à raison des faits ci-dessus, le
Consortium indemnisera l'Etat de toute réclamation éventuelle relative audit préjudice.

Assurances

Le Consortium devra souscrire, et faire souscrire par ses sous-traitants ou prestataires de
services, les assurances en usage dans l'industrie pétrolière internationale, pour les montants
et selon les pratiques habituelles des sociétés constituant le Consortium pour leurs opérations
pétrolières internationales, montants et pratiques qui seront ceux généralement acceptés dans
l'industrie pétrolière internationale, y compris les assurances responsabilité civile à l'égard
des tiers et les assurances dommage aux biens et les assurances qui seraient requises par les
règlements en vigueur en République du Tchad. Le Consortium devra fournir au Ministre les
attestations justifiant la souscription desdites assurances.

Obligations conjointes et solidaires du Consortium

Au cas où le Consortium serait constitué de plusieurs personnes, les obligations et
responsabilités de ces dernières en vertu de la Convention seront conjointes et solidaires.

TITRE II - DES RECHERCHES

ARTICLE 5.  OCTROI__ DU __ PERMIS _ DE ___ RECHERCHES. DUREE _ET

5.1

5.2

RENOUVELLE

Octroi du Permis

L'Etat accordera au Consortium un permis de recherches d'Hydrocarbures sur la Zone
Contractuelle (le "Permis") pour une durée de quatre (4) ans. Cette période de quatre (4) ans
(la "Période Initiale") débutera à compter de la date de publication du Décret d'Octroi du
Permis au Consortium.

Renouvellement du Permis

L'Etat accordera au Consortium, à la demande de ce dernier, deux prolongations de la durée
du Permis, chaque fois pour des périodes de trois (3) ans (respectivement dénommées Ds
6.1

6.2

6.3

6.4

ARTICLE 6. RENDUS DE SURFACE ET RE

16.

la Convention, la "Première Période de Renouvellement" et la "Deuxième Période de
Renouvellement"). Le droit à prolongation est exercé, dans chaque cas, par l'envoi d'un
préavis écrit au Ministre au moins trois (3) mois avant la date d'expiration soit de la Période
Initiale en ce qui concerne le premier renouvellement, soit de la Première Période de
Renouvellement en ce qui concerne la Deuxième Période de Renouvellement. Chacun des
renouvellements est de droit si le Consortium a rempli, au titre de la période précédente, ses
obligations de travaux prévues à l'Article 7 et celles visées à l'Article 18.3 (c).

CIATION

Zone Contractuelle

Les coordonnées géographiques du périmètre initial du Permis, ainsi qu'une carte s'y
rapportant, figurent à en Annexe I à la Convention.

Rendus de surface

Le Consortium rendra cinquante pour cent (50%) de la superficie initiale du Permis, à
l'expiration de la Période Initiale du Permis, et vingt cinq pour cent (25%) de la superficie
initiale du Permis, à la fin de la Première Période de Renouvellement.

Pour l'application des dispositions ci-dessus, il est entendu que :

@) les surfaces abandonnées et les surfaces déjà couvertes par des Concessions, ou pour
lesquelles des demandes de Concession auront été faites dans les formes régulières
avant l'expiration du Permis, viendront en déduction des surfaces à rendre ;

(b)_le Consortium aura le droit de fixer l'étendue, la forme et la localisation des périmètres
de recherches qu'il entend conserver. Toutefois, les portions rendues devront être de
forme géométrique simple, délimitées par des lignes Nord-Sud et Est-Ouest.

(c) un plan portant indication du périmètre de recherches conservé devra être joint au
préavis de renouvellement auquel il est fait référence à l'Article 5 ci-dessus.

Rendus de surface à la fin du Permis

A l'expiration de la durée de validité du Permis, le Consortium devra rendre la surface
restante du Permis, en dehors des surfaces déjà couvertes par des Concessions et celles pour
lesquelles des demandes de Concessions auront été faites dans les formes régulières avant
l'expiration du Permis.

Renonciation

Le Consortium a la faculté de renoncer à ses droits sur tout ou partie du Permis, à tout
moment au cours des première, deuxième, troisième et quatrième sous périodes
d'exploration telles que définies à l'Article 7, et à tout moment pendant les première et
deuxième périodes de renouvellement, lorsque les obligations de travaux d'exploration des
sous périodes ou des périodes concernées sont remplies. Le Consortium sera exonéré de
l'ensemble des coûts, dépenses et responsabilités afférents aux droits en question pour les
sous périodes ou périodes suivant celles au cours desquelles le Consortium aura renoncé à
ses droits.

Aucune renonciation volontaire au cours d'une période de renouvellement du Permis ne
réduira les engagements de travaux pour la période de renouvellement en cours.
6.5

17.

Evénements Significativement Défavorables

Nonobstant les autres dispositions du présent Article 6, si un Evénement Significativement
Défavorable survenait au cours de la Période Initiale, ou toute autre période de
renouvellement du Permis et avant qu'une Concession n'ait été octroyée au Consortium, le
Consortium aura la faculté de se retirer du Permis et de la Convention par simple
notification écrite à l'Etat.

Dans ce cas, le Consortium sera exonéré de toute obligation et responsabilité relatives aux
obligations de travaux décrites dans l'Article 7 ci-après et l'Article 7.5 ne sera pas applicable.

Pour les besoins du présent Article 6.5, "Evénement Significativement Défavorable"
signifie un ou plusieurs événements, situations ou circonstances qui ont pour conséquence
ou qui pourraient avoir pour conséquence d'entraîner des effets significativement
défavorables ou négatifs ou un changement (i) des conditions générales prévalant alors au
Tchad ou un changement de ces conditions générales, ou (if) un changement des droits et
obligations prévus par la Convention.

ARTICLE 7. OBLIGATIONS DE TRAVAUX DE RECHERCHE

7.1

7.2
7.2.1

7.2.2

Durée du Permis

La durée du Permis est de quatre (4) ans, renouvelable deux (2) fois pour une durée de trois
(3) ans pour chaque renouvellement.

Obligations de travaux
Période Initiale de Quatre Ans

La période initiale de quatre (4) ans du Permis est divisée en quatre (4) sous périodes d'un (1)
an chacune. Pour chacune de ces sous périodes, les obligations de travaux sont les suivantes :

(@) Sous période: Recueil et évaluation des éléments existants; de façon
systématique, copie et interprétation des documents historiques
existants, mise en œuvre d'études géologiques et géophysiques,
analyse des écoulements de pétrole et mise en œuvre des études de
gravité magnétique sur les zones potentielles, travaux préparatoires
à l'acquisition sismique.

() Sous période II: Etudes aéro magnétiques et interprétation ; études de gravité ainsi
que leur interprétation ; analyses géologiques et géophysiques telles
que déterminées par le Consortium ; acquisition sismique, mise en
œuvre et interprétation de 1000 km.

(c) Sous période IT: Préparation et forage d'un (1) Puits d'Exploration.

() Sous période IV: Forage, tests, interprétations, évaluations du Puits d'Exploration
(continuation des travaux de forage entrepris en sous période III),
forage optionnel d'un Puits d'Evaluation.

Première Période de Renouvellement

Durant la Première Période de Renouvellement de trois (3) ans, les obligations de travaux
sont les suivantes : acquisition sismique et forage d'un (1) Puits d'Exploration.
7.2.3

7.3

T4

7.5

7.6

18.

Deuxième Période de Renouvellement

Durant la Deuxième Période de Renouvellement de trois (3) ans, les obligations de travaux
sont les suivantes : acquisition sismique et forage d'un (1) Puits d'Exploration.

Plan prévisionnel et budget

Les plans prévisionnels correspondant aux engagements des travaux et des dépenses
prévisionnelles pour la période initiale de quatre (4) ans sont donnés en Annexe II de la
Convention.

Le Consortium communiquera à l'Etat tout changement qu'il pourrait être amené à effectuer
à ces plans.

L'obligation de forage pour un puits donné sera considérée comme satisfaite dès lors que ce
puits aura atteint son objectif géologique ou si des Hydrocarbures en quantités
potentiellement commerciales ont été trouvés avant d'atteindre cet objectif géologique.

En cas de circonstances techniques exceptionnelles rencontrées au cours d'un forage qui
empêcheraient, conformément aux pratiques de l'industrie pétrolière internationale, la
poursuite dudit forage, les Parties se rencontreront en vue de décider par accord mutuel si le
puits foré est réputé avoir satisfait à l'obligation de forage pour ledit puits.

Réalisation par anticipation des obligations de travaux

Au cours de chacune des sous périodes ou périodes identifiées à l'Article 7.2, le Consortium
pourra accomplir, par anticipation, tout ou partie des obligations de travaux d'une sous
période ou d'une période ultérieure. Dans un tel cas, lesdites obligations de travaux réalisées
par anticipation seront reportées et le Consortium sera relevé de réaliser les obligations
correspondances au cours des sous périodes ou périodes au cours desquelles ces travaux
devaient initialement être exécutés aux termes des dispositions de cet Article 7.

Pénalités forfai

Si au terme d'une période donnée, ou en cas de renonciation totale au Permis au cours de
ladite période, les travaux n'ont pas atteint les engagements minima relatifs à cette période
(ou aux sous périodes dans le cadre de la Période Initiale) souscrits au présent Article 7, le
Consortium devra verser dans les trente (30) jours à l'Etat une pénalité forfaitaire égale à
cinq millions (5.000.000) Dollars US par forage ferme qui n’a pas été réalisé et neuf mille
(9.000) Dollars US par kilomètre de ligne sismique non acquis ; étant précisé qu'en cas en
cas de renonciation totale au Permis au cours d'une sous période de la Période Initiale, le
calcul des pénalités forfaitaires sera établi sur la base des travaux prévus pour cette sous
période seulement et non réalisés au jour de la renonciation totale au Permis.

S

Il est convenu entre les Parties que le montant de toute pénalité forfaitaires due en
application de cet Article 7.5 pourra être payé par le Consortium par imputation sur le
montant restant à rembourser des Avances d'Exploration consenties par OPIC Africa à l'Etat
en application de l'Article 30.2 ci-après et de l'Accord d'Association.

Représentant du Ministère

Les représentants du Ministère seront associés à tous les travaux prévus et effectués sur le
territoire du Tchad, conformément à l'Article 17 ci-dessous, aux frais du Consortium. Les
Parties conviennent que le nombre de représentants du Ministère associés à l'ensemble
desdits travaux ne dépasse pas trois (3) au cours de la période d'exploration et cinq (5) au
cours de la période de production.

"Es
19.

A cet effet, les représentants seront pris en charge pour l'hébergement, les déplacements, la
restauration, la couverture sanitaire et le perdiem correspondant à la durée de leur séjour, à
condition toutefois que les frais engagés soient raisonnables et dûment justifiés par des
factures et/ou des reçus de paiement, selon le cas.

ARTICLE 8. TAXES SUPERFICIAIRES

8.1

8.2

Montant des taxes superficiaires

Le Consortium versera une taxe superficiaire annuelle calculée par kilomètre carré de
surface détenue, fixée comme suit :

(@) Cinq (5) Dollars pendant la Période Initiale du Permis;

(b) Dix (10) Dollars pendant la Première Période de Renouvellement du Permis; et

(c) Vingt (20) Dollars pendant la Deuxième Période de Renouvellement du Permis.

Dès l'octroi d'une Concession, la taxe superficiaire annuelle est fixée comme suit par
kilomètre carré de superficie couverte par ladite Concession :

(@) Cent (100) Dollars pour la première période de 25 ans de la Concession , et

(b) Deux Cent (200) Dollars pour les périodes suivantes.

Paiement des taxes superficiaires

La taxe superficiaire est payée d'avance pour l'année, le premier Jour Ouvrable de l'Année
Civile. Le paiement est effectué par chèque barré émis au nom du Trésor Public, le chèque
étant transmis au Ministre au plus tard à la date ci-dessus.

Le paiement relatif à la période comprise entre la date de notification du Décret d'Octroi et la
fin de l'Année Civile en cours est effectué dans les dix (10) Jours Ouvrables suivant la
notification du Décret d'Octroi et le montant de la taxe sera calculé au prorata de la période
restant à courir jusqu'à la fin de l'Année Civile en question. Les mêmes dispositions
s'appliqueront mutatis mutandis au premier paiement lors de l'octroi des Concessions, ainsi
qu'au dernier paiement relatif à chaque période de validité du Permis et des Concessions.

ARTICLE 9. EVALUATION D'UNE DECOUVERTE

9.1

9.2

Notification de Découverte

Au cas où le Consortium effectuerait une Découverte à l'intérieur de la Zone Contractuelle,
il devrait le notifier au Ministre dans un délai de trente (30) jours.
Evaluation d'une Découverte

Le Consortium est tenu de poursuivre, avec diligence, l'évaluation (y compris la délimitation)
de toute Découverte permettant de présumer l'existence d'un Gisement Commercial.

Le Programme Annuel de Travaux, soumis conformément à l'Article 16 ci-dessous,
comprendra les plans détaillés d'évaluation du Consortium se rapportant à chaque

Découverte. G-
9.3

9.4

20.

Le terme "évaluation" signifie, pour l'ensemble de la Convention, tous forages, études ou
autres travaux nécessaires, selon le Consortium, pour déterminer les réserves et la rentabilité
d'une Découverte dans le cadre d'un projet d'exportation d'Hydrocarbures.

Gisement Commercial

Le caractère commercial d'un gisement sera déterminé par le Consortium. Si le Consortium
conclut au caractère commercial d'un gisement, il devra soumettre au Ministre pour
approbation, dans les meilleurs délais compte tenu des circonstances, un plan de
développement et de mise en exploitation du Gisement Commercial.

Ledit plan devra notamment comporter :

(@) la délimitation précise et la superficie du périmètre de la Concession demandée à
l'intérieur du Permis en vigueur pour le Gisement Commercial concerné ;

(b) une estimation des réserves récupérables et du profil de production ;

(c) la description des travaux nécessaires à la mise en exploitation du Gisement
Commercial tels que le nombre de puits et les installations requises pour la production,
le traitement, le stockage et le transport des Hydrocarbures ;

(d) le programme de réalisation des travaux visés ci-dessus et la date prévisionnelle de
commencement de la production ;

(€) une estimation des dépenses d'investissements et des frais d'exploitation
correspondants.

Dans les soixante (60) jours suivant la réception du plan de développement et de mise en
exploitation, le Ministre pourra proposer des révisions ou des modifications dudit
plan; étant précisé cependant que l'approbation de ce plan ne pourra pas être refusée par le
Ministre sans motif valable dûment justifié et que, faute d'une telle approbation dans ledit
délai de soixante (60) jours, le plan sera réputé approuvé.

Gisement Commercial s'étendant au-delà de la Zone Contractuelle

Au cas où un Gisement Commercial s'étendrait au-delà des limites du Permis, le Ministre
pourra, le cas échéant, exiger que le Consortium exploite ledit Gisement en association avec
le titulaire du Permis adjacent suivant les dispositions d'un accord dit "d'unitisation".

Le Consortium devra, dans un délai de douze (12) mois après que le Ministre ait formulé sa
demande, soumettre à ce dernier, pour approbation, le plan de développement et de mise en
exploitation du Gisement Commercial établi en association avec le Titulaire du Permis
adjacent. En cas de circonstances exceptionnelles telles que l'importance ou la complexité du
développement proposé, ce délai pourra être prolongé avec l'approbation du Ministre,
approbation qui ne sera pas refusée sans motif valable dûment justifié.

Au cas où un Gisement Commercial s'étendrait au-delà du Permis sur une zone non encore
couverte par des droits exclusifs de recherche et d'exploitation, l'Etat inclura ladite zone dans
le périmètre de la Concession relative audit Gisement Commercial.

W
9.5

9.6

21.

Découverte non déclarée comme Gisement Commercial

Si le Consortium notifie au Ministre qu'un gisement qu'il a découvert n'est pas un Gisement
Commercial, l'Etat aura la possibilité de faire exploiter ce gisement par le Consortium à
condition que l'Etat :

(a)  fournisse au Consortium toutes les sommes potentiellement nécessaires pour couvrir
les nouvelles dépenses d'investissement et les coûts d'exploitation relatifs à ladite
exploitation ; ainsi que pour tous les frais, dépenses et responsabilités y relatif ;

(b) compense l'amortissement par le Consortium, aux taux prévus à l'Annexe III de la
Convention, des installations appartenant au Consortium et effectivement utilisées
pour ladite exploitation ;

(c) verse au Consortium une marge bénéficiaire nette exonérée de toutes redevances,
impôts ou Taxes prévus dans la Convention et dans le Code Pétrolier, égale à trois
pour cent (3%) du Prix du Marché Départ-Champ tel qu'il est défini à l'Article 21.3 ci-
dessous.

Le refus d'exploitation dans ces conditions entraînera la mutation au profit de l'Etat du droit
d'exploiter le gisement. Dans ce cas, les tubages, têtes de puits et autres matériels non
récupérables directement associés au gisement et dans les limites géographiques de celui-ci,
seront remis gratuitement à l'Etat dans leur état actuel.

Les autres installations de champ non directement associées au gisement, ou n'étant pas dans
les limites géographiques de celui-ci, pourront être cédées à l'Etat, à un prix défini d'un
commun accord ou à dire d'experts, sous réserve de l'application des dispositions de
l'Article 20 ci-dessous.

Abandon d'une Découverte

Sauf cas de circonstances exceptionnelles ou imprévues, le Ministre peut demander au
Consortium d'abandonner la surface délimitant une Découverte si le Consortium :

(@) n'a pas démarré les travaux d'évaluation de la Découverte dans un délai de deux (2)
ans après la date de notification par le Consortium au Ministre de ladite Découverte
prévue par l'Article 9.2 ci-dessus, sous réserve que, tant qu'un pipeline d'exportation
ne serait pas réalisé dans le voisinage immédiat de la Découverte considérée, ce délai
de deux (2) ans ne commencera pas à courir tant que le Consortium effectuera des
travaux d'évaluation d'autres Découvertes qui seraient nécessaires, selon le
Consortium, dans le cadre des conditions économiques existantes, afin de lui
permettre de prendre sa décision relative audit pipeline ;

(b) ne considère pas la Découverte comme étant commerciale dans un délai de douze (12)
mois après l'achèvement des travaux d'évaluation, sous réserve que ce délai ne
commencera à courir que lorsque le Consortium aura démarré ses travaux
d'installation et/ou de raccordement d'un pipeline d'exportation dans le voisinage
immédiat de ladite Découverte.

Toute surface ainsi rendue viendra en déduction des surfaces à rendre au titre de l'Article 6
ci-dessus et le Consortium perdra tout droit sur les Hydrocarbures qui pourraient être extraits
à partir de la ladite Découverte.
22.

TITRE III - DE L'EXPLOITATION

ARTICLE 10. DEMANDE, OCTROI ET DUREE D'UNE CONCESSION

10.1

10.2

10.3

10.4

Octroi de Concession

Si le Consortium conclut au caractère commercial d'un gisement conformément à l'Article
9.3 ci-dessus, le Consortium devra demander à la date de soumission du plan de
développement et de mise en exploitation du Gisement Commercial concerné, et aura droit
d'obtenir séparément pour chaque Gisement Commercial selon la procédure prévue par le
Code Pétrolier, une Concession portant sur l'étendue totale du Gisement Commercial
concerné à l'intérieur de la Zone Contractuelle. Cette Concession sera octroyée pour une
durée de vingt cinq (25) ans, renouvelable une seule fois pour la même durée de vingt cinq
(25) ans et aux mêmes conditions, à moins qu'il en soit convenu autrement par le
Consortium et l'Etat.

Mise en œuvre du Plan de Développement et d'Exploitation

Le Consortium devra commencer la réalisation du plan de développement et d'exploitation
relatif à un Gisement Commercial, conformément au programme approuvé à l'Article 9.3 ci-
dessus, au plus tard trois (3) mois après l'octroi de la Concession et devra la poursuivre avec
diligence.

Les résultats acquis au cours du déroulement des travaux ou des circonstances particulières
pourront justifier des changements au plan de développement et d'exploitation et au dit
programme. Dans ce cas le Consortium pourra, après notification au Ministre, effectuer de
tels changements sous réserve que les objectifs fondamentaux dudit plan de développement
et d'exploitation ne soient pas modifiés.

Normes d'exploitation

Le Consortium devra notamment, conformément aux pratiques de l'industrie pétrolière

internationale :

(a) appliquer à la mise en exploitation d'un Gisement Commercial les méthodes les plus
appropriées pour éviter les pertes d'énergie et de produits industriels ;

(b) assurer la conservation du gisement et porter au maximum son rendement économique
en Hydrocarbures ;

(C) _ initier, dès que possible, des études pour l'amélioration de la récupération et mettre en
œuvre ces procédés s'ils conduisent, dans des conditions économiques, à une
amélioration du taux de récupération des Hydrocarbures.

Renonciation à une Concession

Le Consortium pourra, à tout moment, renoncer, en tout ou partie, à une Concession. La
renonciation prendra effet à compter de la date fixée par le Consortium dans sa notification
au Ministre, sous réserve d'un préavis minimum de trois (3) mois.

En cas de renonciation à une Concession, aucune pénalité ne sera appliquée au Consortium.
Toutefois, toute renonciation, retrait ou expiration d'une Concession n'exonèrera pas le
Consortium de ses obligations de paiement à l'Etat des sommes dues et payables à ce dernier
10.5

23.

au titre de la Convention et se rapportant à la période antérieure à la renonciation, au retrait
ou à l'expiration ni de ses obligations de fournir à l'Etat tous rapports et informations
conformément à l'Article 18 ci-dessous.

Au moment de la renonciation, du retrait ou de l'expiration d'une Concession, le Consortium
exécutera, à ses frais et conformément aux pratiques de l'industrie pétrolière internationale,
tous les travaux nécessaires afin d'abandonner l'exploitation ou de la transférer à l'Etat, le cas
échéant. Le Consortium prendra toutes les précautions nécessaires afin d'éviter toute atteinte
à la vie des personnes et à la propriété des Tiers. Si l'Etat souhaite continuer l'exploitation du
gisement en question après la date d'effet de la renonciation, du retrait ou de l'expiration, il
pourra demander au Consortium d'en continuer l'exploitation pendant une période maximale
de six (6) mois à compter de la date d'effet de la renonciation, du retrait ou de l'expiration.
Dans ce cas, les dispositions de l'Article 9.5 s'appliqueront mutatis mutandis.

Convention-type

La Convention est conforme à la "Convention-type" mentionnée dans le Code Pétrolier,
notamment aux Articles 22, 25, 26, 27 et 31 de l'ordonnance N°7/PC/TP/MH du 3 février
1962 pour ce qui concerne les Concessions octroyées au Consortium dans le cadre de la
Convention.

ARTICLE 11. PROGRAMMES DE PRODUCTION

11.1

112

11.3

Normes de production

Le Consortium s'engage à produire des quantités raisonnables d'Hydrocarbures à partir de
chaque Gisement Commercial selon les normes en usage dans l'industrie pétrolière
internationale, en considérant principalement les règles de bonne conservation des gisements
et la récupération optimale des réserves d'Hydrocarbures dans des conditions économiques.

Programme de production

Sous réserve des dispositions de l'Article 16, en cas de production, le Consortium devra,
avant le premier (1*) novembre de chaque Année Civile, soumettre pour approbation au
Ministre le programme de production de chaque Gisement Commercial et le Budget
correspondant établis pour l'Année Civile suivante. L'approbation sera accordée de droit si le
programme est conforme aux dispositions de l'Article 11.1 ci-dessus.

Meilleurs efforts pour produire

Le Consortium fera ses meilleurs efforts pour produire chaque Année Civile, les quantités
prévues dans le programme de production défini ci-dessus.

ARTICLE 12. GAZ NATUREL

12.1

Gaz Naturel Associé

Le Consortium aura le droit d'utiliser le Gaz Naturel Associé pour les besoins des Opérations
Pétrolières, y compris pour sa réinjection dans les Gisements Commerciaux. L
12.2

12.3

24.

Toute quantité de Gaz Naturel Associé non utilisée pour les besoins des Opérations
Pétrolières et dont le traitement et l'utilisation ne sont pas économiques selon le Consortium,
devra (sous réserve du droit de l'Etat de prendre ce gaz et d'en disposer dans les conditions
ci-après stipulées) être réinjectée dans le sous-sol ou, lorsque les règles de l'art de l'industrie
pétrolière internationale n'exigent pas cette réinjection, pourra être brûlée avec l'approbation
du Ministre, approbation qui ne sera pas refusée si le brûlage du gaz est conforme aux
pratiques de l'industrie pétrolière internationale.

Le Consortium devra, sauf en cas d'urgence, demander cette approbation du Ministre au
moins trois (3) mois à l'avance en fournissant les justifications nécessaires démontrant
notamment que tout ou partie de ce gaz ne peut être utilement et économiquement utilisé
pour améliorer le taux de récupération des Hydrocarbures conformément aux dispositions de
l'Article 10.3 ci-dessus.

Dans le cas où le Consortium décide de traiter et vendre le Gaz Naturel Associé, le
Consortium le notifiera au Ministre ; les Parties devront alors se réunir et négocier dès que
possible en vue de parvenir à un accord concernant Le traitement et la vente dudit gaz.

Si le Consortium décide de ne pas traiter et vendre le Gaz Naturel Associé non nécessaire
aux besoins des Opérations Pétrolières, l'Etat peut décider à tout moment d'enlever tout ou
partie dudit gaz, au point de sortie des installations de séparation du Pétrole Brut et du Gaz
Naturel. Le gaz susvisé sera mis gratuitement à la disposition de l'Etat, sous réserve que ce
dernier supporte tous les coûts additionnels nécessaires au traitement et à l'enlèvement du
Gaz au-delà du point où il aurait été brûlé.

Gaz Naturel Non Associé

Si le Consortium fait une Découverte de Gaz Naturel Non Associé qu'il considère
potentiellement commerciale, il le notifiera dès que possible au Ministre. Les Parties se
concerteront afin de décider, au vu de l'ensemble des informations disponibles, si la
production et la vente de ce Gaz par le Consortium sont possibles, et dans ce cas, sous
quelles conditions.

Si le Consortium est d'avis qu'une Découverte de Gaz Naturel Non Associé n'est pas
immédiatement commerciale mais envisage sa commercialisation future compte tenu de son
importance et des prévisions raisonnables d'évolution du marché, l'Etat accordera au
Consortium une prolongation du Permis à l'intérieur de la superficie se rapportant à ladite
Découverte. L'Etat et le Consortium se mettront d'accord sur la durée de validité de cette
prolongation qui tiendra compte de la période d'attente inévitable avant la mise en
exploitation de la Découverte. Pendant cette prolongation, l'Etat et le Consortium
maïintiendront une collaboration étroite en vue d'étudier l'évolution du marché et d'accélérer
autant que possible la mise en exploitation de la Découverte, dès que les conditions
économiques le permettront.

Prix du Gaz Naturel

Le prix payé pour le Gaz Naturel (le "Prix de Marché") sera déterminé comme suit :

(a) en ce qui concerne les ventes à des acheteurs indépendants, le Prix de Marché sera
égal au prix net réalisé obtenu pour la vente de ce Gaz Naturel;

(b) en ce qui concerne les ventes autres qu'à des acheteurs indépendants, le Prix de
Marché sera déterminé d'un commun accord entre l'Etat et le Consortium, en prenant
notamment en considération :

- la quantité et la qualité du Gaz Naturel ;

A
25.

- les prix de vente du Gaz Naturel produit à partir d'autres sources au Tchad et
vendu dans des conditions de marché comparable, le cas échéant ;

- l'utilisation prévue pour le Gaz Naturel ;

- les prix du marché national et international pour les énergies de substitution.

Afin de déterminer le Prix de Marché Départ-Champ applicable au Gaz Naturel, le Prix de
Marché sera ajusté au point de mesure précisé à l'Article 13.1, déduction faite du coût de
transport selon la méthode indiquée à l'Article 21.3 pour le Pétrole Brut.

ARTICLE 13. MESURE DES HYDROCARBURES

13.1

13.2

13.3

13.4

13.5

Point de mesure

Le Consortium devra mesurer, à la bride de sortie du réservoir de stockage de chaque
Concession, ou, en cas de Gaz Naturel, à la sortie de l'usine de traitement ou des installations
de séparation ou de traitement, le cas échéant, ou à tout autre point fixé d'un commun accord
entre les Parties, tous les Hydrocarbures produits dans chaque Concession, après extraction
de l'eau et des substances connexes, en utilisant, après approbation du Ministre, des appareils
et procédures de mesure conformes aux méthodes en usage dans l'industrie pétrolière
internationale. Le Ministre aura le droit d'examiner ces mesures et d'inspecter les appareils et
procédures utilisés.

Modification des appareils ou des procédures de mesure

Si au cours de l'exploitation, le Consortium désire modifier lesdits appareils ou les
procédures, il devra obtenir l'approbation du Ministre. Le Ministre peut exiger qu'aucune
modification ne soit faite sans la présence de son représentant dûment mandaté.

Test des appareils de mesure

Le Ministre peut à tout moment exiger que les appareils de mesure soient testés ou calibrés à
tels dates ou intervalles et par tels moyens qu'il spécifiera dans sa demande, conformément
aux pratiques de l'industrie pétrolière internationale.

Erreurs de mesure

Lorsque les appareils ou les procédures utilisés ont conduit à une surestimation ou à une
sous-estimation des quantités mesurées, l'erreur sera réputée exister depuis la date de la
dernière calibration des appareils, à moins que le contraire puisse être prouvé, et un
ajustement approprié sera réalisé pour la période correspondante.

Pertes d'Hydrocarbures

Si des pertes exceptionnelles d'Hydrocarbures ont eu lieu, le Consortium soumettra un
rapport au Ministre, spécifiant les circonstances de ces pertes et la quantité, si elle peut être
estimée.

En cas de pertes d'Hydrocarbures dues au non respect par le Consortium des pratiques
généralement acceptées par l'industrie pétrolière internationale, le Consortium en sera
responsable et les Parties se concerteront en vue de les réduire ou de les éliminer.
26.

ARTICLE 14. TRANSPORT DES HYDROCARBURES

14.1

14.2

143

144

14.5

Droit de transporter des Hydrocarbures

Conformément au Code Pétrolier, le Consortium aura le droit de transporter ou de faire
transporter en en conservant la propriété, les produits de son exploitation vers les points de
stockage, de traitement, de chargement ou de distribution en gros, ou jusqu'au Point de
Livraison.

Pipeline d'exportation

Au cas où des accords interviendraient entre l'Etat et des Etats voisins pour permettre ou
faciliter la mise en exploitation du principal pipeline d'exportation proposé par le
Consortium, ainsi que le transport par ce pipeline de ses Hydrocarbures à travers les
territoires de ces Etats voisins, l'Etat sans discrimination accordera au Consortium tous les
avantages de ces accords, à l'exception des avantages particuliers qui pourraient être
consentis spécifiquement à l'Etat en tant qu'utilisateur du pipeline.

Le Consortium et l'Etat négocieront les conditions qui seront applicables à l'installation et à
l'exploitation du pipeline d'exportation en collaboration avec les Gouvernements des Etats
voisins concernés.

Autorisation de transport

L'autorisation de transport est accordée de droit sur leur demande, soit au Consortium, soit
individuellement à chacune des entités formant le Consortium. L'approbation d'un projet de
canalisation, tel que prévue par le Code Pétrolier, ne pourra être refusée si le projet est
conforme à la réglementation en vigueur et permet d'assurer le transport des produits extraits
dans les meilleures conditions techniques et économiques.

Cession des droits de transport

Les droits spécifiés au présent Article 14 peuvent être cédés individuellement ou
conjointement dans les conditions exposées dans la Convention.

Les bénéficiaires des cessions ci-dessus seront soumis aux conditions de la Convention en ce
qui concerne la construction et l'exploitation des installations et pipelines concernés. Ils
devront, en outre, remplir les conditions exigées du Consortium en vertu de la Convention et
du Code Pétrolier tant sur le plan légal qu'en ce qui concerne le contrôle de la société.

Transport conjoint

Le Consortium ou ses bénéficiaires de cession ou d'autres personnes morales peuvent
conclure des contrats d'association ou des contrats analogues en vue de transporter
conjointement les produits extraits de leurs exploitations sous réserve des dispositions de
l'Article 14.6. ci dessous.

Ils pourront en outre conclure des contrats avec des Tiers pour la construction et
l'exploitation des pipelines.

Tous protocoles, accords ou contrats relatifs en particulier à la construction et à l'exploitation
d'un pipeline, au partage des frais, des résultats financiers et, en cas de dissolution de
l'entreprise, de l'actif, devront être joints à toute demande d'autorisation de transport.

Si le Consortium est tenu par contrat de laisser à d'autres personnes morales la disposition
d'une partie des produits extraits, il devra, à la demande de ces personnes morales, assurer le
transport de ces produits comme s'il s'agissait des siens, dans les conditions spécifiées à
l'Article 14.8 ci-dessous. f-
14.6

14.7

14.8

14.9

27.

Tracé et spécifications des pipelines

Le tracé des pipelines et leurs spécifications seront établis de manière à assurer la collecte, le
transport et l'évacuation des produits des gisements dans les meilleures conditions
techniques et économiques possibles et en particulier de façon à assurer la meilleure
valorisation globale, au départ des gisements, de ces produits.

Afin d'assurer le respect des dispositions de l'alinéa précédent, en cas de découverte par des
Tiers d'autres gisements exploitables dans la même région géographique, une décision du
Ministre peut en particulier, en l'absence d'accord mutuel, obliger les titulaires des droits
miniers ou les bénéficiaires des cessions visées à l'Article 14.4 ci-dessus, à s'associer à
d'autres exploitants en vue de la construction ou de l'utilisation en commun des installations
et pipelines pour tout ou partie de la production de ces gisements. En cas de désaccord entre
les parties en question, pour une telle association, le Ministre soumettra le différend à
arbitrage selon une procédure identique à celle prévue dans la Convention.

Utilisation du terrain / servitude de passage
L'agrément d'un projet de pipeline par décret pris en Conseil des Ministres emportera
déclaration d'utilité publique.

De plus, l'agrément d'un projet de pipeline comportera pour le Consortium ou l'exploitant le
droit de construire des installations et pipelines sur des terrains grevés de servitudes de
passage. Le(s) propriétaire(s) des terrains pré-cités devra (devront) s'abstenir de tout acte
pouvant gêner l'exploitation convenable des installations et des pipelines.

Si les installations ou pipelines gênent l'utilisation normale d'un terrain, le(s) propriétaire(s)
peut (peuvent) en obtenir l'achat par le Consortium sur simple demande. La valeur du terrain,
en l'absence d'accord mutuel, sera établie selon la même procédure que pour une
expropriation.

Sauf cas de Force Majeure ou autres cas justifiant un retard, le Consortium ou ses associés
ou les bénéficiaires de cessions visées à l'Article 14.4. ci-dessus, seront tenus d'entreprendre
ou de faire entreprendre les travaux proposés dans les deux (2) ans qui suivent l'agrément du
projet, sous peine de retrait de celui-ci.

Exploitation du pipeline

La société chargée d'exploiter le pipeline construit conformément aux Articles 14.1, 14.2 et
144 ci-dessus peut, en l'absence d'accord mutuel, être obligée sur décision du Ministre
d'accepter en plus de sa propre production, le passage de produits provenant d'exploitations
autres que celles ayant motivé l'agrément du projet, jusqu'à utilisation de la capacité
maximale du pipeline.

Les produits de même qualité transportés dans les mêmes conditions de régularité et de débit
seront soumis au même tarif.

Tout différend provenant de l'application des dispositions du présent Article sera réglé selon
la procédure d'arbitrage prévu à l'Article 35 de la Convention.

Tarif de transport

Le tarif de transport sera établi par les sociétés chargées du transport. II sera soumis au
contrôle du Ministre. À cet effet, ce tarif devra être présenté au Ministre deux (2) mois avant
le début des opérations de transport. Notification de toute modification ultérieure sera
donnée au Ministre avec des explications appropriées, un (1) mois avant la date effective de

Ve
14.10

14.11

28.

ladite modification. Pendant les périodes de deux (2) mois et d'un (1) mois visées ci-dessus,
le Ministre pourra s'opposer au tarif proposé.

Ce tarif devra en particulier:

- comprendre un coefficient d'utilisation des installations ;
- tenir compte de l'amortissement des installations et pipelines ;
- tenir compte des distances ; et

- permettre une marge bénéficiaire comparable à celle généralement admise dans
l'industrie pétrolière internationale pour des installations comparables fonctionnant
dans des conditions analogues.

En cas de variation importante des éléments constitutifs du tarif, un nouveau tarif tenant
compte de ces variations devra être établi suivant les modalités prévues ci-dessus.

Régime fiscal

Toute personne morale transportant des Hydrocarbures au Tchad devra, en ce qui concerne
l'implantation des installations et pipelines et leur exploitation, se soumettre aux obligations
fiscales spécifiées dans la Convention.

Installations de transport inter champs

Les dispositions de cet Article 14 ne sont pas applicables aux installations et pipelines (inter
champs) construits à l'intérieur d'une Concession. L'occupation des terrains nécessaires à ces
installations et pipelines aura lieu conformément à la procédure prévue à l'Article 3 ci-dessus.

ARTICLE 15. OBLIGATION D'APPROVISIONNEMENT DU MARCHE INTERIEUR

15.1

15.2

15.3

Définition de l'obligation de satisfaire les besoins de consommation intérieure

Dans le cas où l'Etat ne peut satisfaire les besoins de la consommation intérieure en Pétrole
Brut à partir de la part de tous les Pétroles Bruts produits dans le pays lui revenant, le
Consortium s'engage sur sa production de Pétrole Brut à vendre à l'Etat par priorité la part
nécessaire à la satisfaction des besoins de la consommation intérieure du pays, égale au
pourcentage que la Production Totale représente par rapport à la quantité totale de Pétrole
Brut produit en République du Tchad au cours d'une Année Civile.

Quantité devant être achetée par l'Etat

Le Ministre notifiera par écrit au Consortium au plus tard le premier octobre, la quantité de
Pétrole Brut qu'il choisira d'acheter, conformément aux dispositions du présent Article au
cours de l'Année Civile suivante.

Prix et livraison

Le Pétrole Brut vendu à l'Etat au titre du présent Article sera payé en Franc CFA à un prix
au baril égal au prix de revient du Pétrole Brut Départ-Champ auquel sera ajouté le coût de
transport jusqu'au lieu de livraison augmenté de trente cents de Dollar (US$ 0.30), sauf si les
Parties n'en conviennent autrement. Cette livraison (ainsi que les revenus qui en proviennent)
ne seront soumis à aucune redevance ni impôt sur le bénéfice. Ce Pétrole Brut sera livré à
l'Etat à la sortie des centres principaux de collecte des champs de production (où le
Consortium sera tenu d'assurer le stockage de ces Pétroles Bruts à ses frais pour une durée
d'au moins de deux (2) mois, durée au-delà de laquelle la charge et le coût du stockage

7
l
|

15.4

29.

seront entièrement supportés par l'Etat), sauf si les Parties n'en conviennent autrement. Les
livraisons seront effectuées selon des modalités qui seront convenues entre les Parties.

Paiement

Toutes sommes dues au Consortium au titre de cet Article seront payables en Franc CFA.
Au début de chaque mois, le Consortium facture à l'Etat les livraisons effectuées au cours du
mois précédent. L'Etat réglera dans les soixante (60) jours suivants la réception de la facture.
La conversion entre le Dollar et le Franc CFA s'effectuera sur la base de la moyenne
arithmétique des taux de change journaliers côtés, à la clôture de chaque jour ouvrable
pendant le mois de livraison, sur le marché des changes de Paris.

TITRE IV - DISPOSITIONS COMMUNES AUX
RECHERCHES ET A L'EXPLOITATION

ARTICLE 16. PROGRAMMES ANNUELS DE TRAVAUX

16.1

16.2

16.3

Préparation du Programme Annuel de Travaux

Le Consortium soumettra au Ministre, dans les trente (30) jours suivant la Date d'Entrée en
Vigueur, le Programme Annuel de Travaux et le Budget correspondant pour l'Année Civile
en Cours.

Deux (2) mois avant le terme de chaque Année Civile, le Consortium soumettra au Ministre
le Programme Annuel de Travaux et le Budget correspondant prévus pour l'Année Civile
suivante.

Le Programme Annuel de Travaux et le Budget préciseront les travaux relatifs aux
différentes activités de recherches, d'évaluation, de développement, de production et de
transport.

Procédure d'adoption du Programme Annuel de Travaux

Le Ministre ne pourra refuser le Programme Annuel de Travaux et le Budget correspondant
sans raison valable dûment justifiée. Toutefois, le Ministre pourra proposer des révisions ou
modifications au Programme Annuel de Travaux en les notifiant au Consortium dans un
délai de trente (30) jours suivant la réception de ce Programme.

Dans ce cas, le Ministre et le Consortium se réuniront dès que possible pour étudier les
révisions ou modifications proposées et établir, d'un commun accord, la version définitive du
Programme Annuel de Travaux et le Budget correspondant, suivant les règles de l'art en
usage dans l'industrie pétrolière internationale.

Si le Ministre omet de notifier au Consortium son désir de révision ou modification dans le
délai de trente (30) jours ci-dessus mentionné, ledit Programme Annuel de Travaux et le
budget correspondant seront réputés adoptés par le Ministre à la date d'expiration dudit délai.

Modifications du Programme Annuel de Travaux

Des modifications du Programme Annuel de Travaux peuvent se justifier en fonction des
résultats acquis au cours du déroulement des travaux ou d'autres circonstances. Ces
modifications sont faites, après notification au Ministre, sous réserve que les objectifs
fondamentaux dudit Programme Annuel de Travaux ne soient pas modifiés.
16.4

30.

Programme Annuel de Travaux au cours des périodes de recherches

Tout Programme Annuel de Travaux et le Budget correspondant soumis au Ministre au
cours des périodes de renouvellement du Permis est, en ce qui concerne les travaux de
recherches, approuvé de plein droit sous réserve d'être conforme aux obligations de travaux
prévues à l'Article 7 ci-dessus.

ARTICLE 17. SURVEILLANCE ADMINISTRATIVE DES OPERATIONS

17.1

17.2

17.3

17.4

17.5

PETROLIERES

Surveillance des Opérations Pétrolières

Les Opérations Pétrolières seront soumises au contrôle technique et administratif des
représentants du Ministère. Les agents dûment habilités du Ministère auront le droit de
surveiller les Opérations Pétrolières et d'inspecter, à intervalles raisonnables, les installations
et équipements, matériels, enregistrements et registres afférents aux Opérations Pétrolières.

Notification préalable au Ministre

Le Consortium devra notifier au Ministre, avant leur réalisation, les Opérations Pétrolières
telles que campagne géologique ou géophysique, sondage, essais de puits, afin que des
représentants du Ministère puissent assister auxdites Opérations sans pour autant causer de
retard dans le déroulement normal de ces opérations.

Au cas où le Consortium déciderait d'abandonner un puits, il devra le notifier au Ministre
deux (2) jours avant l'abandon ou vingt (20) jours avant l'abandon, s'il s'agit de puits de
production.

Sécurité et hygiène

Le Ministre ou son représentant dûment désigné pourra demander au Consortium de réaliser,
à la charge de ce dernier, tous travaux nécessaires pour assurer la sécurité et l'hygiène
normales pendant les Opérations Pétrolières, conformément aux pratiques de l'industrie
pétrolière internationale.

Directives du Ministre

Dans la conduite des Opérations Pétrolières, le Consortium observera toutes les directives
écrites prises par le Ministre conformément au Code Pétrolier, ainsi que toutes les directives
données, les restrictions imposées ou les injonctions faites par écrit par un agent dûment
habilité à cet effet. Toutefois, aucune directive, restriction ou injonction ne sera donnée,
imposée ou faite si elle n'est pas raisonnable ou conformes aux dispositions de la
Convention ou aux règles de l'art de l'industrie pétrolière internationale. Si le Consortium
refuse de telles directives, restrictions ou injonctions parce qu'il les considère comme non
raisonnables ou non conforme à la Convention ou aux règles de l'art de l'industrie pétrolière,
le litige pourra être soumis à l'arbitrage, conformément aux dispositions de l'Article 35 ci-
dessous.

Conduite des représentants de l'Etat

L'Etat s'assurera que tous ses représentants respecteront strictement toute instruction des
représentants du Consortium relatives à la sécurité des personnes et des lieux et que toute
inspection se fera de façon à ne pas gêner les opérations du Consortium.

ie
31.

ARTICLE 18. INFORMATIONS ET RAPPORTS

18.1

18.2

18.3

Relevés et registres

Conformément au Code Pétrolier, le Consortium devra maintenir en tout temps des relevés
et registres de toutes ses Opérations Pétrolières conduites au Tchad.

Données Pétrolières

Les diagraphies, cartes et bandes magnétiques, déblais de forage, carottes, échantillons et
toutes les autres informations et données géologiques et géophysiques obtenues par le
Consortium à l'occasion des Opérations Pétrolières (ci-après dénommées les "Données
Pétrolières") sont la propriété de l'Etat, et devront être fournis au Ministre dès que possible
après leur obtention ou préparation sauf dispositions contraires prévues ci-dessous, et ne
pourront être ni publiés, ni reproduits ni faire l'objet de transaction sans l'autorisation du
Ministre.

Cependant, le Consortium pourra :

(a) conserver pour les besoins des Opérations Pétrolières des copies des documents
constituant les Données Pétrolières ;

(b) avec l'autorisation du Ministre, qui ne sera pas refusée ou retardée sans motif valable,
conserver pour les besoins des Opérations Pétrolières les documents originaux
constituant les Données Pétrolières, à condition que des copies aient été fournies au
Ministère ;

(c) exporter librement pour traitement, analyse ou examen de laboratoire, les Données
Pétrolières, à condition de fournir au préalable au Ministre des échantillons
équivalents en taille et qualité ou des copies de qualité équivalente.

En particulier, le Consortium fournira au Ministre dès que possible une copie des versions
définitives des rapports de mesures et d'interprétation géophysiques, des rapports
géologiques, des diagraphies et des rapports de forage.

Le Consortium devra fournir au Ministre ou à son représentant une portion représentative
des carottes, déblais de forage ou échantillons des fluides produits pendant des tests ou
essais de production.

A l'expiration de la Convention (y compris en cas de renonciation ou de résiliation), les
documents originaux y compris, si cela est demandé, les bandes magnétiques seront
transférés au Ministre.

Rapports périodiques
Le Consortium fournira au Ministre les rapports périodiques suivants en français :

(a) un rapport quotidien sur l'avancement des forages et sur la production, ainsi qu'un
rapport hebdomadaire sur les travaux géophysiques en cours ;

(b) dans les trente (30) jours suivant la fin de chaque Trimestre un rapport relatif aux
Opérations Pétrolières réalisées pendant le Trimestre écoulé ;

Le
18.4

32.

(c) dans les soixante (60) jours suivant la fin de chaque Année Civile un rapport de
synthèse des Opérations Pétrolières réalisées pendant l'Année Civile indiquant entre
autres informations :

- les Découvertes effectuées par bassin, avec l'estimation des réserves par
gisement individuel ;

- les activités d'évaluation exécutées au cours de l'Année Civile précédente et
prévues pour l'Année Civile en cours, avec les raisons justifiant la détermination
du Consortium, selon l'Article 9.2 ci-dessus, concernant les travaux nécessaires ;

- les caractéristiques géologiques et pétrophysiques, ainsi que la délimitation
estimée de chaque gisement et les résultats des tests de production réalisés ;

- l'analyse technico-économique détaillée de la commercialité de l'ensemble de
ces réserves avec indication des investissements, coûts, production, séquence
hypothétique de développement de gisements ;

- les conditions concernant la viabilité économique d'un projet d'exportation et les
recommandations pour les travaux futurs d'exploration et d'évaluation ;

- une estimation détaillée des dépenses encourues et une liste du personnel
employé par le Consortium.

Le Consortium s'engage à présenter chaque année aux représentants officiels de l'Etat,
en un lieu choisi d'un commun accord, le rapport susvisé et à prendre en charge à
concurrence de soixante quinze mille (75.000) Dollars les dépenses encourues par
lesdits représentants pour leur transport et leur séjour.

Informations confidentielles

La Convention, ainsi que toutes les informations fournies par l'une des Parties à l'autre à
l'occasion de la Convention et portant la mention "Confidentiel", seront considérées comme
confidentielles jusqu'à l'abandon de la surface à laquelle l'information se rapporte, sauf:

- pour les Données Pétrolières, étant entendu que pour les besoins du présent alinéa les
Données Pétrolières n'incluent ni les interprétations ni les rapports d'interprétation qui
ne seront confidentielles que pendant une durée de cinq (5) ans à compter de leur
obtention; et

- pour la Convention qui restera confidentielle pendant toute sa durée de validité.

Toutefois, chaque Partie pourra divulguer ces informations à toute personne employée par
elle ou travaillant pour son compte, qui devra s'engager à les traiter confidentiellement.

Le Consortium pourra également communiquer ces informations (y compris la Convention)
à ses Affiliés, à tous consultants professionnels et conseillers juridiques, à tout Tiers qui, en
toute bonne foi, est intéressé par la perspective de devenir membre du Consortium, à tous
comptables, assureurs, prêteurs, et aux représentants des Gouvernements qui auront besoin
d'en prendre connaissance ou qui auront le droit d'exiger une telle révélation. Le Consortium
aura, en outre, le droit d'échanger des informations techniques avec des Tiers conformément
aux pratiques de l'industrie pétrolière internationale, à condition que le Consortium tienne
l'Etat informé de tels échanges d'informations. Le Consortium obtiendra de tout Tiers
concerné un engagement écrit, de garder confidentielles les informations ainsi échangées.

En outre, le Ministre pourra utiliser les informations fournies par le Consortium dans le but
de préparer et de publier tout rapport requis par la loi ainsi que tout rapport et étude d'intérêt

général. -
18.5

18.6

18.7

33.

Communication d'informations par le Ministre

Nonobstant les dispositions de l'Article18.4 ci-dessus, le Ministre pourra mettre dans le
domaine public toute information relative à une zone sur laquelle le Consortium n'a plus de
droit à la suite de l'expiration, de la renonciation, du retrait ou de la résiliation de la
Convention sur la dite zone.

Modifications

L'intention des Parties est d'appliquer les dispositions du présent Article d'une manière qui
ne surcharge pas de façon anormale l'administration du Consortium. Au cas où, de l'avis du
Consortium, l'application d'une disposition quelconque de cet Article 18 aurait cet effet, les
Parties se réuniront pour se mettre d'accord sur un allégement approprié de l'obligation
concernée.

Technologie confidentielle

Nonobstant toute disposition contraire de la Convention, le Consortium ne sera pas obligé de
divulguer à l'Etat sa technologie confidentielle ou celle de ses Affiliés.

ARTICLE 19. FORMATION DU PERSONNEL

19.1

19.2

Emploi des nationaux tchadiens

Le Consortium devra, dès le commencement des Opérations Pétrolières, embaucher en
priorité, à qualification égale, des citoyens tchadiens et contribuer à la formation de ces
personnels afin de permettre leur accession à tous emplois d'ouvriers qualifiés, d'agents de
maîtrise, de cadres et de direction.

À la fin de chaque Année Civile, le Consortium préparera un plan de recrutement et un plan
de formation en vue d'accroître la participation du personnel tchadien aux Opérations
Pétrolières.

Formation

Afin notamment de faciliter l'emploi du personnel tchadien, le Consortium pourvoira, en vue
de la satisfaction de ses besoins, à la formation et au perfectionnement de son personnel
employé pour les Opérations Pétrolières. Le Consortium s'efforcera également de pourvoir à
la formation et au perfectionnement des agents du Ministère.

Le Consortium organisera cette formation et ce perfectionnement, soit au sein de son
entreprise, soit dans d'autres entreprises au moyen de stages ou d'échanges de personnel, tant
au Tchad qu'à l'étranger.

A cette fin, le Consortium consacrera les sommes ci-après au plan de formation des agents
du Ministère : ‘

(@) à compter de la Date d'Entrée en Vigueur, un montant de soixante-quinze mille (75.000)
Dollars par an pour renforcer les capacités du Ministère ; et

(b) à compter de l'octroi au Consortium de sa première Concession, ce montant sera porté à
deux cent mille (200.000) Dollars par an.

Ces sommes sont versées au compte du Ministère, pour l'année entière, le 15 janvier de chaque
Année Civile, au plus tard.
Ÿ
19.3

34.

Le paiement relatif à la période comprise entre la date de notification du Décret d'Octroi et la
fin de l'Année Civile en cours est effectué dans les dix (10) Jours Ouvrables suivant la
notification du Décret d'Octroi et le montant de la taxe sera calculé au prorata de la période
restant à courir jusqu'à la fin de l'Année Civile en question. Les mêmes dispositions
s'appliqueront mutatis mutandis au premier paiement lors de l'octroi des Concessions, ainsi
qu'au dernier paiement relatif à chaque période de validité du Permis et des Concessions.

Personnel étranger

Le personnel étranger employé par le Consortium et ses sous-traitants pour les besoins des
Opérations Pétrolières sera autorisé à entrer et à séjourner en République du Tchad. Le
Ministre facilitera la délivrance et le renouvellement des pièces administratives nécessaires à
l'entrée et au séjour en République du Tchad des membres dudit personnel et de leurs
familles.

En aucune manière, l'alinéa précédent ne pourra être interprété comme une dérogation à la
législation en vigueur concernant l'entrée ou la sortie du territoire de la République du Tchad,
pour autant que cette législation est appliquée sans discrimination à toute personne arrivant
en République du Tchad ou la quittant.

ARTICLE 20. PROPRIETE DES BIENS

20.1

20.2

Situation des biens en cas d'expiration, de résiliation ou de renonciation

Tous les biens, meubles ou immeubles acquis et possédés par le Consortium, deviendront la
propriété de l'Etat à titre gratuit, à la date d'expiration ou de résiliation de la Convention, ou
en cas de rendu de surface ou de résiliation d'une Concession, à la date de renonciation ou de
résiliation de ladite Concession pour les biens qui ne seraient pas nécessaires aux Opérations
Pétrolières dans les zones autres que celles rendues ou les zones autres que celles couvertes
par la Concession ayant été résiliée. Dans le cas où le Consortium n'aurait pas, à la date
d'expiration, de résiliation ou de renonciation de la Convention, été titulaire d'une
Concession, cette obligation s'appliquera seulement aux biens immeubles.

Si le Ministre décide de ne pas utiliser lesdits biens, il pourra demander au Consortium de
les enlever aux frais de ce dernier, demande qui devra être faite avant ladite date d'expiration,
de résiliation ou de renonciation.

Le Consortium ne pourra enlever ou vendre des biens de la Zone Contractuelle susceptibles
d'être transférés à l'Etat au titre du présent Article, qu'après l'approbation du Ministre, sauf
dans les cas de remplacement des biens qui serait requis dans le cadre de la poursuite
normale des Opérations Pétrolières.

Transfert des puits

Dans les soixante (60) jours suivant l'expiration ou la renonciation à une Concession ou son
retrait, le Consortium devra remettre à titre gratuit à l'Etat tous les puits productifs réalisés
par le Consortium à l'intérieur du périmètre de ladite Concession, en bon état de marche pour
poursuivre l'exploitation (compte tenu de l'état de l'usure normale) sauf si le Ministre exige
leur abandon, ou si ces puits ont déjà été abandonnés.

Pendant la durée de validité du Permis et des Concessions en résultant, les puits reconnus
d'un commun accord inaptes aux fins d'exploration ou d'exploitation, pourront être repris
gratuitement par l'Etat et convertis en puits à eau. Le Consortium sera tenu de laisser en
place les tubages sur la hauteur demandée ainsi que toute tête de puits et d'effectuer à sa
charge, à l'occasion des opérations d'abandon dudit sondage et dans la mesure du possible du

8L
35.

point de vue technique et économique, l'achèvement du forage jusqu'à la zone à eau qui lui
serait demandé.

| TITRE V - DISPOSITIONS ECONOMIQUES ET FISCALES

ARTICLE 21. PRIX DU PETROLE BRUT

| 21.1 Prix du Pétrole Brut
|

Le prix de vente unitaire du Pétrole Brut, pris en considération pour le calcul de l'impôt
direct sur les bénéfices et de la Redevance, sera le prix du marché au Point de Livraison (le
"Prix de Marché"), exprimé en Dollar par baril, déterminé comme indiqué ci-dessous :

(@) A la fin de chaque Trimestre à compter du commencement de la production
; commerciale de Pétrole Brut, un Prix de Marché sera déterminé pour chaque type de
Pétrole Brut ou de mélange vendu.

(b) Dans le cas où les ventes à des acheteurs indépendants représentent cinquante
pour cent (50%) ou plus du Pétrole Brut de la Zone Contractuelle, vendu par le
Consortium au Point de Livraison au cours du Trimestre, le Prix de Marché applicable

Î au cours du Trimestre sera égal à la moyenne pondérée des prix obtenus au cours

| dudit Trimestre par le Consortium pour le Pétrole Brut de la Zone Contractuelle dans

| les contrats de vente à des acheteurs indépendants.

(c) Si les ventes à des acheteurs indépendants représentent moins de cinquante pour cent
(50%) du Pétrole Brut de la Zone Contractuelle, vendu par le Consortium au Point de
Livraison au cours du Trimestre, le Prix de Marché applicable au cours du Trimestre
sera la moyenne pondérée :

| 1. de la moyenne des prix obtenus auprès d'acheteurs indépendants au cours du
Trimestre en question, si de telles ventes de Pétrole Brut de la Zone
Contractuelle par le Consortium ont eu lieu ; et

2. de la moyenne des prix auxquels des quantités de Pétrole Brut, de densité et
| qualité similaires à celle du Pétrole Brut de la Zone Contractuelle, ont été
| vendus au cours du Trimestre en question dans des conditions commerciales
| comparables entre acheteurs et vendeurs indépendants. Les prix des Pétroles
| Bruts de référence seront ajustés pour tenir compte des différences de qualité,
|

|

quantité, transport et conditions commerciales.

La moyenne pondérée susmentionnée sera déterminée à partir des pourcentages en
volume dans le total des ventes à partir de la Zone Contractuelle que représente les
ventes faites au titre de l'alinéa 1 à des acheteurs indépendants et de l'alinéa 2,
respectivement.

(d) Au sens du présent Article, les ventes à des acheteurs indépendants excluent les
transactions suivantes :

- ventes dans lesquelles l'acheteur est un Affilié du vendeur, ainsi que les ventes
entre les entités constituant le Consortium ;

- ventes sur le marché intérieur tchadien ;

- ventes comportant une contrepartie autre qu'un paiement en devise (tels que
contrat d'échange, ventes entre Gouvernements) ou ventes motivées, en tout ou

Le
212

213

36.

partie, par des considérations autres que les pratiques économiques usuelles
dans les ventes de Pétrole Brut sur le marché international.

(e) tous les prix susvisés seront ajustés aux points de chargement effectifs du Consortium.

( aux fins du présent Article, les ventes effectuées pour satisfaire les besoins de la
consommation intérieure en Pétrole Brut du Tchad en application de l'Article 15 ci-
dessus seront exclues de la détermination du Prix de Marché.

Détermination du Prix de Marché

Dans les trente (30) jours suivant la fin de chaque Trimestre, le Consortium déterminera
selon les stipulations de l'Article 21.1 ci-dessus, le Prix de Marché du Pétrole Brut produit,
applicable au Trimestre précédent et soumettra cette détermination au Ministre.

Si dans les trente (30) jours suivant cette soumission, le Ministre n'accepte pas la
détermination du Consortium du Prix de Marché, le Consortium et le Ministre se réuniront
pour convenir de la détermination du Prix de Marché. Si les Parties ne parviennent pas à
s'entendre sur la détermination du Prix de Marché dans les quatre vingt dix (90) jours
suivant la fin du Trimestre, le Consortium et le Ministre pourront immédiatement soumettre
à un expert la fixation du Prix de Marché. Dans ce cas, le Prix de Marché sera fixé
définitivement par un expert de réputation internationale, nommé d'un commun accord entre
les Parties ou, à défaut, par le Centre International d'Expertise Technique de la Chambre de
Commerce Internationale, conformément au Règlement d'expertise technique de celle-ci.

L'expert devra déterminer le Prix de Marché selon les stipulations de l'Article 21.1 dans un
délai de vingt-et-un (21) jours après sa nomination. Les frais d'expertise seront à la charge
du Consortium et inclus dans ses coûts.

Prix de Marché — Départ Champ

Pour les besoins de la détermination de la Redevance visée à l'Article 22.4 ci-après, un "Prix
de Marché - Départ Champ" sera calculé pour chaque Trimestre. Dans les trente (30) jours
suivant la détermination définitive du Prix de Marché se rapportant au Trimestre concerné,
le Consortium calculera le Prix de Marché - Départ Champ de la manière suivante et le
notifiera au Ministre :

- Il déterminera en premier lieu, en retenant ce Prix de Marché, la valeur des quantités
totales du Pétrole Brut de la Zone Contractuelle, vendues aux Points de Livraison au
cours dudit Trimestre par le Consortium, à l'exception des quantités vendues pour
satisfaire les besoins de la consommation intérieure conformément à l'Article 15.3 ;

- Il en soustraira les coûts de transport encourus par le Consortium, au cours dudit
Trimestre, entre les points de mesure précisés à l'Article 13 ci-dessus et les Points de
Livraison.

- Il divisera le résultat par la Production Totale de Pétrole Brut, après en avoir déduit les
quantités vendues au cours dudit Trimestre pour satisfaire les besoins de la
consommation intérieure conformément à l'Article 15.3, les quantités de la Redevance
perçue en nature au titre du Trimestre en question et les quantités perdues ou utilisées
pour les besoins de l'exploitation des gisements.

Le coût de transport auquel il est fait référence ci-dessus comprendra tous frais de transport,
de manutention, de stockage, de chargement et, le cas échéant, de traitement et tout autre
frais que le Pétrole Brut aura eu à supporter depuis les points de mesure précisés à l'Article
13.1 jusqu'aux Points de Livraison, y compris tous frais, tarifs, Taxes et autres charges de
quelque nature qu'ils soient occasionnés par le transport du Pétrole Brut à l'intérieur de la
République du Tchad ou dans tous pays voisins.
37.

ARTICLE 22. REDEVANCE SUR LA PRODUCTION

22.1

22.2

22.3

22.4

Redevance

Le Consortium est tenu de verser à l'Etat une Redevance sur la Production Totale des
Hydrocarbures, déduction faite des quantités précisées à l'Article 22.3 paragraphes (a) et (b),
à un taux de douze et demi pour cent (12,5%) dans le cas du Pétrole Brut et à un taux de cinq
pour cent (5% ) dans le cas du Gaz Naturel.

Méthode de paiement de la Redevance
La Redevance sur le Pétrole Brut sera payable, en tout ou en partie, soit en espèces, soit en
nature. La Redevance sur le Gaz Naturel sera toujours payable en espèces.

Le choix du mode de paiement de la Redevance sur le Pétrole Brut est notifié au Consortium
par le Ministre, au moins trois (3) mois avant la date de démarrage de la production
commerciale.

Ce choix demeurera valable aussi longtemps que le Consortium n'aura pas reçu du Ministre
une nouvelle notification qui devra être faite avec un préavis d'au moins trois (3) mois.

Si ce choix n'est pas notifié dans les délais impartis, la Redevance sera versée dans sa totalité
en espèces.

Informations sur la Production Totale

Avant le dix (10) de chaque mois, le Consortium notifiera au Ministre, avec toutes
justifications utiles, un relevé de la Production Totale du mois précédent, composée des trois
éléments suivants:

(a) les quantités vendues au cours du mois précédent pour satisfaire les besoins de la
consommation intérieure conformément à l'Article 15.3 ci-dessus ;

(b) les quantités au titre de la Redevance à recevoir en nature au titre du mois précédent ;
et

(c) le solde, étant les quantités destinées à l'exportation.

Le relevé précisera séparément les quantités de Pétrole Brut et de Gaz Naturel.

Paiements de la Redevance en espèces

Lorsque la Redevance est payable en espèces, elle est liquidée mensuellement, à titre
provisoire et trimestriellement, à titre définitif.

Le Consortium versera le montant provisoire, dans les sept (7) jours suivant l'envoi du relevé,
sur la base des quantités visées à l'Article 22.3 (c) ci-dessus multipliées par le Prix de
Marché Départ-Champ, calculé conformément aux Articles 12.3 et 21.3 ci-dessus.

Dans le cas du Pétrole Brut :

- dans l'attente du calcul du Prix de Marché Départ-Champ pour un Trimestre donné, le
Prix de Marché Départ-Champ provisoire applicable à ce Trimestre sera le Prix de
Marché Départ Champ le plus récent ;
|
|
|
|
l
|
|
|
Î
|

22.5

38.

- suite à la notification au Ministre, conformément à l'Article 21.3 ci-dessus, du calcul
du Prix de Marché Départ-Champ pour le Trimestre considéré, le Ministre notifiera au
Consortium l'état définitif de liquidation de la Redevance, déduction faite des sommes
versées à titre provisionnel et le Consortium acquittera la Redevance à titre définitif.
Si le solde est négatif, son montant est déduit du montant de la Redevance dont le
Consortium serait redevable ultérieurement jusqu'à épuisement du trop payé. Si le
solde est positif, le Consortium en effectue le versement dans les trente (30) jours.
Dans le cas où le calcul du Prix de Marché Départ-Champ pour un Trimestre donné
correspond à une valeur négative, le Prix de Marché Départ-Champ sera réputé égal à
zéro. Dans le cas où les pertes persisteraient, les Parties se concerteront pour en
décider autrement.

Paiement de la Redevance en nature

Lorsque la Redevance est perçue en nature, elle est liquidée mensuellement.

Sauf accord contraire des Parties, à partir du quinze (15) de chaque mois, le Consortium met
à la disposition de l'Etat, aux points de mesure précisés à l'Article 13 ci-dessus, suivant le
rythme arrêté en accord avec le Ministre, les quantités de Pétrole Brut dues au titre de cette
Redevance en nature du mois précédent. Si le Ministre le demande et si le Consortium
dispose des installations nécessaires et de la capacité nécessaire dans ces installations, le
Consortium transportera et livrera lesdites quantités pour le compte de l'Etat, aux frais de ce
dernier.

L'Etat dispose d'un délai de soixante (60) jours à compter de celui où le Consortium a mis
les produits à sa disposition, pour faire procéder à l'enlèvement de ceux-ci, délai pendant
lequel le Consortium sera tenu d'assurer gratuitement le stockage de ce Pétrole Brut. Si la
totalité de la Redevance mensuelle n'a pas été enlevée à l'expiration de ce délai, le
Consortium pourra disposer librement du Pétrole Brut non enlevé à ce titre, à charge de
verser à l'Etat la Redevance en espèces pour les quantités correspondantes conformément à
l'Article 22.4 ci-dessus.

ARTICLE 23. REGIME FISCAL

23.1

23.2

Impôt sur les bénéfices

Les membres du Consortium sont, à raison de leurs Opérations Pétrolières, assujettis à
l'impôt direct sur les bénéfices conformément à la Convention dans les conditions prévues
par l'Article 1.6.1 de l'Annexe IT, ainsi qu'au Code Général des Impôts et au Code Pétrolier,
sous réserve des dispositions contraires de la Convention.

Taux de l'impôt sur les bénéfices

Les bénéfices nets que le Consortium retire de l'ensemble de ses Opérations Pétrolières sur
le territoire de la République du Tchad sont passibles d'un impôt direct de cinquante
pour cent (50%) calculé sur lesdits bénéfices nets, taux prévu par le Code Pétrolier.

En raison du mode de détermination de l'impôt direct indiqué ci-dessus, la Redevance sur la
production est considérée comme une charge d'exploitation et non comme un crédit d'impôt.

Le Consortium tient par Année Civile, en accord avec la législation et la réglementation en
vigueur au Tchad et les dispositions de la Convention, une comptabilité séparée des
Opérations Pétrolières qui permet d'établir un compte de pertes et profits (ou d'exploitation
générale) et un bilan faisant ressortir tant les résultats desdites opérations que les éléments
d'actif et de passif qui y sont affectés ou s'y rattachent directement.
23.3

23.4

39.

Détermination du bénéfice net - Revenus

Pour permettre la détermination du bénéfice net du Consortium, doivent être portés au crédit
du compte des pertes et profits (ou d'exploitation générale) :

(a) la valeur des quantités totales des Hydrocarbures de la Zone Contractuelle vendus par
le Consortium au Point de Livraison, en retenant le Prix de Marché déterminé
conformément aux Articles 12 et 21 ci-dessus, à l'exception des quantités vendues
pour satisfaire les besoins de la consommation intérieure conformément à l'Article
153;

() le cas échéant, la valeur de la quote-part de la production versée à titre de Redevance
sur la production en nature, déterminée suivant les modalités prévues à l'Article 22 ci-
dessus ;

(c) une quote-part des plus-values provenant de la cession ou du transfert d'éléments
quelconques de l'actif conformément au régime de taxation des plus values de
cessions ;

(d) tous autres revenus ou produits directement liés aux Opérations Pétrolières,
notamment, le cas échéant, ceux provenant de la vente des substances connexes et les
revenus provenant du traitement, du stockage et du transport des Hydrocarbures pour
des Tiers ;

(e) les bénéfices de change réalisés à l'occasion des Opérations Pétrolières.

Détermination du bénéfice net — Dépenses et coûts
Peuvent être portés au débit du compte de pertes et profits (ou d'exploitation générale) :

(a) le coût des matières, des fournitures, des approvisionnements et de l'énergie employés
ou consommés, les salaires du personnel et les charges y afférentes, le coût des
prestations de services fournies au Consortium par des Tiers ou des Affiliés, sous
réserve, dans ce dernier cas, que le coût des fournitures, des approvisionnements, du
personnel ou des services fournis par les Affiliés n'excède pas celui normalement
pratiqué par des Tiers pour des prestations similaires dans l'industrie pétrolière
internationale ;

(b) les amortissements effectués par le Consortium dans la limite des taux fixés à
l'Annexe III de la Convention. Les amortissements commenceront à la date
d'utilisation des biens et se poursuivront jusqu'à leur amortissement total ;

(c) les frais généraux afférents aux Opérations Pétrolières, y compris les frais
d'établissement, les frais de location de biens meubles et immeubles, les cotisations
d'assurances, et le montant relatif aux frais généraux à l'étranger tels que définis à
l'Article 2.6 de l'Annexe III de la Convention ;

(d) les intérêts et agios des dettes contractées par le Consortium, pour leur montant réel,
dans les limites fixées à l'Article 2.7 de l'Annexe III de la Convention. Il est entendu
qu'aucun intérêt ne sera déductible sur les prêts effectués par les Affiliés concernant
les dépenses d'exploration ;

(e) après déduction du montant des amortissements déjà pratiqués, la valeur des matériels
ou des biens détruits ou endommagés et la valeur des biens auxquels l'entreprise a
renoncé ou qui seront abandonnés en cours d'année, ainsi que les créances
irrécouvrables et les indemnités versées aux Tiers pour dommages ;

A
23.5

40.

(© le montant total de la Redevance sur la production acquittée en espèces, et la valeur de
la quote-part de la production versée à titre de Redevance sur la production en nature
déterminée suivant les modalités prévues à l'Article 22 ci-dessus ;

(g) les provisions raisonnables constituées en vue de faire face ultérieurement à des pertes
ou charges nettement précisées et que des événements en cours rendent probables, à
l'exclusion de toutes dotations au fond de reconstitution des gisements ;

(h) toutes autres pertes ou charges directement liées aux Opérations Pétrolières y compris
les pertes de change réalisées à l'occasion de celle-ci, à l'exception du montant de
l'impôt direct sur les bénéfices déterminé conformément aux dispositions du présent
Article ;

(@) tous autres coûts et dépenses que le Consortium aura eu à supporter pour le transport
des Hydrocarbures entre les points de mesure précisés à l'Article 13.1 jusqu'au Point
de Livraison, y compris tous frais, tarifs, taxes et autres charges de quelque nature
qu'ils soient occasionnés par le transport des Hydrocarbures dans la République du
Tchad et dans les pays voisins, dans la mesure où ces frais ne seront pas inclus au titre
des alinéas (a) à (h) ci-dessus ;

(G) l'ensemble des coûts correspondants aux équipements et aux biens nécessaires aux
Opérations Pétrolières qui ont été acquis par OPIC Africa ou par le Consortium hors
du territoire de l'Etat avant la signature et l'Entrée en Vigueur de la Convention.

Paiement de l'impôt sur les bénéfices

Sauf dispositions contraires convenues entre les Parties, l'impôt direct sur les bénéfices sera
versé selon un système de tiers provisionnels versés avant le 30 juin, le 30 septembre et le 31
décembre, avec régularisation annuelle le 1° avril après déclaration des résultats de l'Année
Civile écoulée. Ces acomptes devront être versés avant la fin de chaque Trimestre et seront
égaux au quart de l'impôt direct sur les bénéfices acquitté l'Année Civile précédente. Le
paiement du solde de l'impôt direct sur les bénéfices au titre des bénéfices d'une Année
Civile donnée devra être effectué au plus tard le premier avril de l'Année Civile suivante. Si
le Consortium a versé sous forme de tiers provisionnels une somme supérieure à l'impôt
dont il est redevable au titre d'une Année Civile donnée, l'excédent constituera un avoir
fiscal à valoir sur les tiers provisionnels ou les versements d'impôts ultérieurs.

ARTICLE 24. EXONERATIONS FISCALES

24.1

Exonérations sur les impôts directs

Le Consortium, ses membres et leurs Affiliés respectifs bénéficieront des avantages fiscaux
prévus par l'Article 67 du Code Pétrolier.

A l'exception de la Redevance sur la production et de l'impôt direct sur les bénéfices,
calculés comme indiqués aux Articles 22 et 23, le Consortium est exonéré:

(a) de l'ensemble des impôts directs ou indirects touchant les profits générés par les
Opérations Pétrolières, les distributions de bénéfices, ainsi que toutes autres taxes ou
retenues.

() de toutes les Taxes, droits, impôts ou contributions de quelque nature que ce soit
frappant la production, la vente ou l'exportation des Hydrocarbures, et tout revenu y
afférent ou exigible sur les Opérations Pétrolières ou à l'occasion de l'établissement et
du fonctionnement du Consortium, y compris la patente.
24.2

41.

L'exonération ci-dessus est également applicable à tout transfert de fonds, achats et
transports d'Hydrocarbures destinés à l'exportation, paiement des services rendus (y compris
les intérêts des prêts), et plus généralement à tous les revenus et activités du Consortium, à
condition que les éléments susmentionnés soient nécessaires ou utiles aux Opérations
Pétrolières.

Par dérogation aux dispositions précédentes, les impôts fonciers et les Taxes additionnelles
sont exigibles dans les conditions de droit commun sur les immeubles à usage d'habitation.

Taxe sur le chiffre d'affaires

De plus, le Consortium sera exempté de tout impôt sur le chiffre d'affaires et de TVA pour
toutes les acquisitions de biens, marchandises et services nécessaires à la réalisation des
Opérations Pétrolières.

ARTICLE 25. COMPTABILITE

25.1

25.2

25.3

Procédure comptable

Le Consortium tiendra sa comptabilité conformément à la législation et la réglementation en
vigueur et selon les dispositions de la procédure comptable fixées à l'Annexe III ci-jointe
qui fait partie intégrante de la Convention.

Devise utilisée en comptabilité

Les registres et livres de comptes seront libellés en Dollar. Ces registres seront utilisés pour
déterminer le revenu brut, les frais d'exploitation, les bénéfices nets et pour la préparation de
la déclaration des résultats du Consortium.

A titre d'information, les comptes d'exploitation générale et de pertes et profits et les bilans
seront également tenus en Franc CFA et traduits en français.

Justificatifs

Les registres et livres de comptes seront justifiés par des pièces détaillées prouvant les
dépenses et les revenus du Consortium conformément aux droits et obligations de la
Convention.

ARTICLE 26. VERIFICATION

26.1

Droit de l'Etat de vérifier les comptes

L'Etat aura le droit d'examiner et de vérifier, par ses agents ou des auditeurs, les registres et
livres de comptes relatifs aux Opérations Pétrolières et disposera d'un délai de quatre (4) ans
suivant la fin de l'exercice considéré pour effectuer cet examen ou cette vérification pour
présenter au Consortium ses objections sur toutes les contradictions ou erreurs relevées, le
cas échéant, lors de l'examen ou de la vérification.

Pour les besoins de telles vérifications, le Consortium mettra à la disposition des agents de
l'Etat et des auditeurs, pendant les heures ouvrables, tous les registres, livres, autres
documents et informations en possession du Consortium que ces agents et auditeurs
pourraient raisonnablement demander.
26.2

27.1

| 272

27.3

42.

Délai de réclamation

Le défaut par l'Etat de soulever une réclamation dans le délai de quatre (4) ans visé ci-dessus
éteindra tout droit de l'Etat à objection, contestation ou réclamation au titre de l'exercice
considéré. :

| ARTICLE 27. IMPORTATIONS ET EXPORTATIONS

Importations

Le Consortium aura le droit d'importer en République du Tchad pour son compte ou pour le
compte de ses sous-traitants, dans les conditions définies ci-dessous, tous les matériaux,
équipements, machines, appareils, véhicules, automobiles (sous les réserves ci-dessous),
avions, pièces de rechange et consommables nécessaires aux Opérations Pétrolières.

Les employés étrangers et leurs familles, appelés à travailler en République du Tchad pour
le compte du Consortium ou de ses sous-traitants, auront Le droit d'importer en République
du Tchad en franchise des droits et Taxes de douane leurs effets personnels, à l'exclusion des
véhicules à usage personnel en cours d'utilisation, conformément aux dispositions du Code
des Douanes en vigueur.

Les équipements et biens visés ci-dessus seront importés par le Consortium en exonération
de tous droits et Taxes de douanes (à l'exception des taxes perçues pour service rendu) dans
les conditions fixées ci-après :

(@) les matériaux destinés exclusivement à la recherche et à l'exploitation pétrolière seront
exonérés de tous droits et Taxes de douane ;

les équipements, biens et appareils destinés aux chantiers de recherche et d'exploitation
pétrolière seront placés sous le régime de l'admission temporaire normal.

(c) les véhicules de chantiers, spéciaux ou non, seront placés sous le régime de l'admission
temporaire ; les véhicules automobiles acquis à titre personnel de même que les
véhicules du siège seront soumis au régime du droit commun sans aucune
exonération ; les avions et leurs pièces de rechange, les matières consommables
nécessaires aux recherches et à l'exploitation pétrolières et repris en Annexe IV seront
exonérés de tous droits et Taxes de douanes.

Approvisionnement local

Le Consortium et ses sous-traitants s'engagent à ne procéder aux importations définies ci-
dessus que dans la mesure où lesdits équipements, biens et appareils ne sont pas disponibles
en République du Tchad en quantité, qualité, prix, délais et conditions de paiement
équivalents, à moins d'exigences ou d'urgences techniques particulières du Consortium ou de
ses sous-traitants.

Le Consortium et ses sous-traitants s'engagent à accorder la préférence aux entreprises
tchadiennes pour tout contrat de construction, d'approvisionnement ou de services à
conditions équivalentes en terme de quantités, qualité, prix, délais et conditions de paiement.

Réexportation

Le Consortium et ses sous-traitants, ainsi que leurs employés étrangers et leurs familles,
auront le droit de réexporter hors de la République du Tchad en franchise de tous droits et
Taxes de sorties, les équipements, biens et appareils importés au titre de l'Article 27.1 ci-
dessus qui ne seraient plus nécessaires aux Opérations Pétrolières, sous réserve de
l'application des dispositions prévues à l'Article 20 ci-dessus.
27.4

27.5

27.6

43.

Revente de biens importés

Le Consortium et ses sous-traitants auront le droit de vendre en République du Tchad, à
condition d'en informer au préalable le Ministre, les équipements, biens et appareils qu'ils
auront importés quand ils ne seront plus nécessaires aux Opérations Pétrolières, sous réserve
de l'application des dispositions de l'Article 20 ci-dessus. Il est entendu que, dans ce cas, il
incombera au vendeur de remplir toutes les formalités prescrites par la réglementation en
vigueur et de payer tous droits et Taxes applicables à la date de transaction, sauf si les
équipements, biens et appareils susmentionnés sont cédés à des entreprises effectuant des
Opérations Pétrolières en République du Tchad.

Exportation d'Hydrocarbures

Pendant toute la durée de la Convention, et sous réserve des dispositions de l'Article 15 ci-
dessus, le Consortium aura le droit d'exporter librement vers la destination choisie à cet effet,
en franchise de tout droit, taxes de sortie et Taxes, la portion d'Hydrocarbures à laquelle le
Consortium a droit aux termes de la Convention et de conserver à l'étranger les revenus
générés par la vente de ladite portion d'Hydrocarbures. Cependant, le Consortium s'engage, à
la demande de l'Etat, de ne pas vendre les Hydrocarbures à des pays déclarés hostiles à la
République du Tchad.

Formalités d'exportation et d'importation

Toutes les importations et exportations aux termes de la Convention seront soumises aux
formalités requises par la réglementation en vigueur en la matière.

À la demande du Consortium, et après agrément par les autorités tchadiennes compétentes,
la liste des matériels, des matériaux et des fournitures établie à l’Annexe IV pourra être
complétée au fur et à mesure par les biens et équipements nécessaires aux Opérations
Pétrolières.

ARTICLE 28. CONTROLE DES CHANGES

28.1

Garanties sur les transferts internationaux

Le Consortium sera soumis à la réglementation de la République du Tchad sur les changes et
les transferts internationaux. Toutefois, l'Etat s'engage pendant toute la durée de la
Convention à maintenir au profit du Consortium et de ses sous-traitants (y compris leur
personnel respectif) le bénéfice des garanties suivantes pour les opérations réalisées dans le
cadre de la Convention :

(a) droit de contracter à l'étranger des emprunts ou d'autres moyens de financement
nécessaires à la conduite des Opérations Pétrolières, d'encaisser et de conserver à
l'étranger tous les fonds acquis ou empruntés à l'étranger, y compris les recettes des
ventes, et d'en disposer librement dans la limite des montants excédant les besoins de
leurs opérations au Tchad et de leurs obligations fiscales et contractuelles ;

(b) libre mouvement des fonds leur appartenant en franchise de tous droits et Taxes entre
le Tchad et tout autre pays ;

(c) droit de rapatrier les capitaux investis dans le cadre de la Convention et de transférer
leurs produits notamment les intérêts et dividendes sans aucune obligation pour l'Etat
de fournir des devises étrangères ;

Va
|
|
|
|
|
|
|

|

28.2

28.3

28.4

44.

(d) libre transfert des sommes dues, ainsi que la libre réception des sommes qui leur sont
dues à quelque titre que ce soit à charge de procéder aux déclarations prévues par la
réglementation en vigueur ;

(e) droit de payer directement à l'étranger les entreprises ou personnes étrangères
fournisseurs de biens ou de services nécessaires aux Opérations Pétrolières.

Garanties de change

Pour l'exécution des Opérations Pétrolières, le Consortium sera autorisé à pratiquer le
change de la monnaie nationale et des devises étrangères convertibles à des taux de change
non moins favorable pour le Consortium que le taux du jour ou que les taux généralement
applicables en République du Tchad aux autres firmes le jour des opérations de change.

Rapport sur les opérations internationales

Dans les trente (30) jours, suivant la fin de chaque Trimestre, le Consortium devra fournir au
Ministre chargé des Finances (avec copie au Ministre) un rapport sur les mouvements de
fonds relatifs aux Opérations Pétrolières durant le Trimestre écoulé.

Droits des employés expatriés du Consortium

Les employés expatriés du Consortium auront droit, selon la réglementation en vigueur dans
la République du Tchad, au change libre et au virement libre vers leur pays d'origine de leurs
économies sur leurs salaires ainsi que des cotisations aux régimes de retraite et de caisse
d'épargne versées par eux-mêmes ou pour leur compte, sous réserve qu'ils aient acquitté
leurs impôts en République du Tchad.

ARTICLE 29. PAIEMENTS

29.1

29.2

Devise de paiement

Sauf dispositions contraires de la Convention, toutes les sommes dues à l'Etat, ou au
Consortium seront payables en Dollar ou dans une autre devise convertible choisie d'un
commun accord entre les Parties. Néanmoins, le Consortium pourra utiliser les sommes en
Franc CFA reçues de la part de l'Etat comme contrepartie des ventes prévues à l'Article 15.3
pour s'acquitter de ses obligations de paiement vis-à-vis de l'Etat.

Retard de paiement

En cas de retard de paiement, les sommes dues par une Partie à l'autre Partie porteront
intérêt au taux du LIBOR pour le Dollar plus quatre point et demi pour cent (4,5%) par an à
compter du jour où elles auraient dû être versées.

ARTICLE 30. PARTICIPATION PUBLIQUE

30.1

Participation Publique

À compter de la Date d'Entrée en Vigueur, l'Etat aura une participation de trente pour cent
(30%) dans le Consortium (ci-après la "Participation Publique"). Lors de l'octroi d'une
Concession, la Participation Publique sera maintenue à ce taux de trente pour cent (30%).

14
30.2

45.

Accord d'Association

Pour les besoins de la Participation Publique, l'Etat et OPIC Africa ont conclu à la date des
présentes un Accord d'Association définissant leurs droits et obligations respectifs en
relation avec l'exécution de la Convention.

Aux termes de l'Accord d'Association, OPIC Africa est désignée comme "l'Opérateur" pour
toutes les Opérations Pétrolières pour la durée de la Convention.

Sous réserve des dispositions de l'Accord d'Association, l'Etat supportera, à compter de la
date d'Entrée en Vigueur, tous les coûts, dépenses et responsabilités se rapportant à la
Participation Publique et recevra tous les droits et bénéfices en découlant. Il convient, en
particulier, de souligner qu'en application de l'Accord d'Association, OPIC Africa supportera
les coûts relatifs à la période de recherches, à travers des avances à l'Etat (les "Avances
d'Exploration"). En cas de Découverte de Gisement Commercial, le remboursement de ces
avances interviendra conformément aux dispositions de l'Accord d'Association.

ARTICLE 31. PRIME DE SIGNATURE

31.1

312

313

Montant et paiement de la Prime de Signature

A titre de Prime de Signature, le Consortium paiera à l'Etat une somme de dix sept millions
de Dollars US (US$ 17.000.000) dans les huit (8) Jours Ouvrables suivant la notification par
le Ministre au Consortium d'une copie originale du Décret d'Octroi du Permis et du Décret
d'Approbation de la Convention (notification qui comprendra le numéro de compte et les
coordonnées bancaires (IBAN) du compte ouvert au nom du Trésor Public tchadien).

Modalités de paiement de la Prime de Signature

La Prime de Signature est payée en Dollar US au profit du Trésor Public tchadien par
virement.

Nature de la Prime de Signature

La Prime de Signature est réputée constituer une dépense d'exploration et un Coût Pétrolier
(catégorie Dépenses d'Investissement, au sens de l'Annexe HIT).

TITRE VI - DISPOSITIONS DIVERSES

ARTICLE 32. DROITS DE CESSION ET CONTROLE_DU CONSORTIUM

32.1

Cession des droits et obligations contenus dans la Convention

Conformément aux dispositions du Code Pétrolier, les droits et obligations conjoints et
solidaires résultant de la Convention ne peuvent être cédés, en totalité ou en partie, par
aucune des entités constituant le Consortium, à l'exception des cessions à des Affiliés, sans
l'approbation préalable du Ministre, sous réserve des dispositions contraires de l'Accord

d'Association. A
|
Î
Î
il
|
|
|
|
|
}
Î
|
|
|
|

322

46.

Si dans les soixante (60) jours suivant la notification au Ministre du projet de cession,
accompagnée du projet d'acte de cession, le Ministre n'a pas notifié son opposition motivée,
cette cession sera réputée avoir été approuvée par le Ministre.

Chacune des entités constituant le Consortium peut céder de plein droit à tout Affilié
l'ensemble ou une partie quelconque des droits qui lui sont accordés par la Convention où
par le Permis, ou par des Concessions. De tels transferts ne seront pas soumis à l'approbation
préalable du Ministre. Toutefois, le Consortium informera le Ministre de toute cession
effectuée aux termes de cet alinéa dans un délai d'un mois suivant la signature de l'acte de
cession ; aucune cession ne devra être de nature à porter préjudice aux intérêts de l'Etat et
aux Opérations Pétrolières, ni à réduire les capacités techniques et financières du
Consortium.

Le ou les cessionnaire(s) acquerront la qualité de membres du Consortium et devront
satisfaire aux obligations imposées au Consortium par le Code Pétrolier et par la Convention
à laquelle ils devront adhérer, sauf en ce qui concerne les cessions prévues à l'Article 14.4
ci-dessus.

Les cessions effectuées conformément aux dispositions ci-dessus seront exonérées de tous
droits d'enregistrement et de timbre exigibles à ce titre.

Modification du contrôle du Consortium

Le Consortium est tenu de soumettre à l'approbation préalable du Ministre tout changement
de personne ou tout projet qui serait susceptible d'amener, notamment à travers une nouvelle
répartition des participations, une modification du contrôle du Consortium, à l'exception des
cessions entre Affiliés.

Les projets visés au présent Article 32.2 seront notifiés au Ministre. Si dans un délai de
soixante (60) jours suivant ladite notification, le Ministre n'a pas notifié au Consortium son
opposition motivée auxdits projets, ceux-ci sont réputés approuvés.

ARTICLE 33. ANNULATION DU PERMIS, RETRAIT DE LA CONCESSION ET

33.1

33.2

RESILIATION DE LA CONVENTION

Annulation ou retrait du Permis ou de la Concession

Le Permis ou, le cas échéant, une Concession pourra être annulé ou retiré, en tout ou en
partie, sans aucune indemnité, dans les cas et selon les procédures prévues par le Code
Pétrolier.

Mise en demeure

Préalablement à l'application de ces sanctions, le Ministre met en demeure par lettre
recommandée avec accusé de réception le Consortium de se conformer à ses obligations
principales dans les délais prévus par Code Pétrolier ou à défaut dans un délai raisonnable
qui ne peut être inférieur à quatre (4) mois.

Faute pour le Consortium de se conformer à cette injonction dans les délais impartis,
l'annulation du Permis ou le retrait de la Concession est prononcé, et la Convention sera
automatiquement résiliée dans la mesure où la Convention s'applique au Permis ou à ladite

Concession. n-
33.3

47.

Résolution des différends

Tout différend sur l'annulation du Permis ou le retrait d'une Concession ou la résiliation de la
Convention sera susceptible de recours à l'arbitrage conformément aux dispositions de
l'Article 35 ci-dessous.

ARTICLE 34. FORCE MAJEURE L

34.1

342

34.3

34.4

Impossibilité d'exécution

Lorsqu'une Partie est dans l'impossibilité d'exécuter ses obligations contractuelles, hormis
les obligations de paiement dont elle serait redevable, ou ne peut les exécuter qu'avec retard,
l'inexécution ou le retard ne sera pas considéré comme une violation de la Convention s'il
résulte d'un cas de Force Majeure, à condition toutefois qu'il y ait un lien de cause à effet
entre l'empêchement et le cas de Force Majeure invoqué.

Il peut être fait appel à l'arbitrage pour déterminer, notamment, le caractère de
l'empêchement invoqué et son incidence sur les obligations contractuelles de la Partie
intéressée.

Définition de la Force Majeure

Aux termes de la Convention, doivent être entendus comme cas de Force Majeure tous
événements imprévisibles et indépendants de la volonté d'une Partie tels que cause naturelle,
épidémie, tremblement de terre, incendie, inondation, grève, émeute, insurrection, troubles
civils, sabotage, faits de guerre ou conditions imputables à la guerre. L'intention des Parties
est que le terme de Force Majeure reçoive l'interprétation la plus conforme aux principes et
usages du droit international.

Conséquences de la survenance d'un cas de Force Majeure

Lorsqu'une Partie estime qu'elle se trouve empêchée de remplir ses obligations en raison de
la survenance d'un cas de Force Majeure, elle doit immédiatement notifier à l'autre Partie cet
empêchement et en indiquer les raisons.

Elle doit prendre également toutes les dispositions utiles pour assurer dans les plus brefs
délais la reprise normale de l'exécution des obligations affectées dès la cessation de
l'événement constituant le cas de Force Majeure.

Les obligations autres que celles affectées par le cas de Force Majeure devront continuer à
être remplies conformément aux dispositions de la Convention.

Lorsque le cas de Force Majeure dure plus d'un (1) an, les Parties pourront, d'un commun
accord, convenir de mettre fin à la Convention.

Prolongation des délais

Si, par suite d'un cas de Force Majeure, l'exécution des obligations de la Convention était
différée, la durée du retard en résultant, augmentée du délai qui pourrait être nécessaire à la
réparation de tout dommage causé par ledit retard, serait ajoutée au délai prévu aux termes
de la Convention pour l'exécution de la dite obligation, ainsi qu'à la durée de la Convention
mais seulement en ce qui concerne la Zone Contractuelle affectée par le cas de Force

Majeure. A
48.

ARTICLE 35. ARBITRAGE

35.1

35.2

35.3

35.4

Différends et arbitrage

Les Parties s'efforceront de résoudre à l'amiable tout différend qui pourrait survenir entre
l'Etat et le Consortium concernant l'interprétation ou l'exécution de la Convention ou de
l'une quelconque de ses dispositions.

Si les Parties n'arrivent pas à résoudre à l'amiable le différend dans un délai de trois (3) mois,
ce dernier sera tranché définitivement suivant le Règlement d'Arbitrage de la Chambre de
Commerce Internationale par trois (3) arbitres nommés conformément à ce Règlement. La
sentence arbitrale sera définitive et obligatoire dès qu'elle sera rendue, et son exécution
pourra être requise devant tout tribunal compétent.

Lieu et procédure d'arbitrage

L'arbitrage aura lieu à Paris (France). La procédure d'arbitrage sera conduite en langue
française et anglaise, les documents faisant foi et devant être interprétés dans la langue dans
laquelle ils ont été établis.

Principes applicables
Les arbitres devront trancher tout différend en appliquant:

(a) _les dispositions de la Convention ;

() sous réserve de l'application des dispositions de l'Article 36 ci-dessous, les dispositions
du Code Pétrolier ;

(c) sous réserve de l'application de l'Article 36 ci-dessous, les autres lois et règlements de
la République du Tchad et, dans la mesure où il serait nécessaire de compléter le droit
tchadien, les principes généraux de droit appliqués sur le plan international.

Suspension d'effets concernant l'objet du litige

L'introduction d'un recours en arbitrage entraîne une suspension de l'obligation d'exécuter
l'obligation, objet du litige. En revanche, l'exécution par les Parties de leurs autres
obligations au titre de la Convention ne sera pas suspendue pendant la période d'arbitrage.

ARTICLE 36. DROIT APPLICABLE ET STABILISATION DES CONDITIONS

36.1

36.2

Lois applicables

Les Opérations Pétrolières entreprises dans le cadre de la Convention sont réglées par la
Convention ainsi que par le Code Pétrolier et autres lois et règlements en vigueur au Tchad ;
toutefois, en cas de contradiction ou incompatibilité entre les dispositions de la Convention
et celles du Code Pétrolier, les dispositions de la Convention prévaudront.

Respect des lois applicables

Le Consortium doit respecter les lois et règlements de la République du Tchad. Toute
référence à ces lois et règlements, tout au long de la Convention, ne sera en aucune manière
interprétée de façon à aggraver, directement ou par voie de conséquence, les obligations et
charges imposées au Consortium par les dispositions de la Convention, ni de porter atteinte
aux droits et aux avantages économiques du Consortium prévus par la Convention,
36.3

36.4

49.

Contradiction ou incompatibilité entre la Convention et les lois applicables

En cas de contradiction ou incompatibilité entre la Convention et les lois et règlements de la
République du Tchad, les dispositions de la Convention prévaudront, sauf si les Parties en
décidaient autrement.

Stabilisation

Pendant la durée de validité de la Convention, l'Etat garantit qu'il ne sera pas fait application
au Consortium et ses membres sans l'accord préalable des Parties, d'actes gouvernementaux
à venir ayant pour effet d'aggraver, directement ou par voie de conséquence, les obligations
et charges imposées au Consortium ou ses membres par les dispositions de la Convention,
ou pour effet de porter atteinte aux droits et aux avantages économiques du Consortium ou
de ses membres prévus par la Convention. Ceci s'appliquera notamment aux éléments
suivants :

(@) exonération en matière de droits, Taxes et impôts ;
(b) obligations en matière de Redevances et d'impôts sur les bénéfices ;
(c) droit de conserver et de rapatrier à l'étranger les fonds et devises étrangères ;

(d) non discrimination pour les charges au titre de services rendus par l'Etat par rapport à

celles appliquées par l'Etat pour des services analogues fournis dans le domaine public.

Dans le cas où de tels changements seraient effectués par le Gouvernement de la République
du Tchad sans l'accord préalable du Consortium, les Parties conviendront des modifications
nécessaires afin d'assurer au Consortium (et à ses membres) les mêmes conditions
financières, obligations et charges, ainsi que les mêmes droits et avantages économiques,
tels qu'ils existaient avant que lesdits changements aient lieu.

ARTICLE 37. NOTIFICATION

37.1

Adresses de notification

Toutes les notifications ou autres communications se rapportant à la Convention devront être
adressées par écrit et seront considérées comme ayant été remises dès qu'elles seront portées
ou délivrées sous pli affranchi et recommandé, avec accusé de réception, ou adressées par
télécopie suivi de l'original par courrier recommandé ou par porteur à l'élection de domicile
indiquée ci-dessous :

(a) Pour l'Etat ou le Ministre:

Ministre du Pétrole
B.P 94 N'Djamena,
République du Tchad

Téléfax : (235) 52 50 87
(235) 52 21 88

(b) Pour OPIC Africa

Monsieur le Directeur Général

OPIC Africa (Chad Branch)

PO BOX 1155 N'Djamena

Villa OPIC Africa (face Hôpital Esso)
République du Tchad
37.2

50.

Tel : 5225 63
Téléfax 52 66 64
email : 141453 @cpc.com.tw

Changement de représentant autorisé ou d'adresse

L'Etat et le Consortium peuvent changer leur représentant autorisé ou modifier l'élection de
domicile susmentionnée à tout moment, après notification à l'autre Partie dans les formes ci-
dessus.

ARTICLE 38. AUTRES DISPOSITIONS

38.1

38.2

38.3

38.4

38.5

Titres

Les titres figurant dans la Convention sont insérés à des fins de commodité et de référence et
en aucune manière ne définissent, ne limitent, ni ne décrivent la portée ou le but de la
Convention, ni de l'une quelconque de ses clauses.

Annexes

Les Annexes I, II, III et TV ci-jointes font partie intégrante de la Convention.

Modification de la Convention

La Convention ne peut être modifiée que par écrit et d'un commun accord entre les Parties.

Renonciation

Toute renonciation de l'Etat concernant l'exécution d'une obligation du Consortium devra
être acceptée par écrit et signée par le Ministre. Aucune renonciation ne pourra être
considérée comme constituant un précédent si le Ministre renonce à se prévaloir d'un des
droits qui lui sont reconnus par la Convention.

Approbation du Ministre

Si le Consortium est obligé, selon les termes de la Convention, de demander l'approbation
du Ministre, celui-ci devra notifier sa décision, faute de délai stipulé dans la Convention,
dans un délai raisonnable convenu par les Parties, étant entendu que l'intention de celles-ci
est de coopérer de toutes les manières possibles afin d'atteindre les objectifs de la
Convention. L'approbation sera considérée comme tacitement accordée si elle n'est pas
expressément donnée dans le délai stipulé ou convenu.

ARTICLE 39. DATE D'ENTREE EN VIGUEUR

39.1

Conditions suspensives à la Date d'Entrée en Vigueur

La Date d'Entrée en Vigueur rendant obligatoire la Convention pour les Parties (la "Date
d'Entrée en Vigueur") sera la date à laquelle toutes les conditions suspensives suivantes
auront été remplies :

(a) signature de la Convention et de l'Accord d'Association par les Parties respectives à
ces accords ;

(b) notification du Décret d'Octroi du Permis ; et

PL
51.

(c) notification du Décret d'Approbation.

39.2 Délai de réalisation

Si les conditions suspensives ne sont pas remplies au plus tard dans un délai de quarante
cinq (45) jours suivant la date de signature de la Convention, chacune des Parties aura le
droit de résilier la Convention, sans encourir aucune responsabilité envers l'autre Partie.

ARTICLE 40. PUBLICATION DES DECRETS

Les décrets ci-dessus mentionnés seront publiés dans les formes requises par les lois
applicables dans les soixante (60) jours suivant leur signature.

EN FOI DE QUOI, les Parties ont signé la Convention en trois (3) exemplaires originaux, l'Etat en
recevant un (1) et le Consortium deux (2).

Fait à N'Djaména, le 18 janvier 2006

POUR LA REPUBLIQUE DU TCHAD POUR LE CONSORTIUM
TA Von Bain
—
Monsieur Mahamat Nasser HASSANE Monsièüir Roy C. CHIU
Ministre du Pétrole de la République du Tchad Président de OPIC Africa Corporation
52.

ANNEXE I - DELIMITATION DE LA ZONE
CONTRACTUELLE DU PERMIS

Les coordonnées géographiques et les superficies des trois blocs sont définies comme indiqué dans
cette Annexe 1.

Bloc N°T du Bassin de Lac Tchad

Coordonnées du Bloc

POINTS LONGITUDE (DMS) LATITUDE (DMS)
1 14° 04" 30" Frontière avec le Niger
2 Frontière avec le Niger 16° 00" 00"
3 15° 00" 00" 16° 00° 00"
a 15° 00° 00" 14° 50° 00"
5 14° 20° 00" 14° 50° 00"
6 14° 16° 30" 14° 51° 30"
7 14° 16° 30" 14° 54° 30"
8 14° 14° 15" 14° 54° 30"
9 14° 14° 15" 14° 59° 45"
10 14 11°15" 14° 59° 45"
11 14° 11° 15" 15° 03" 30"
12 14° 08" 45" 15° 03" 30"
13 14° 08° 45" 15° 09" 00"
14 14° 07° 00" 15° 09° 00"
15 14° 07" 00" 15° 15° 30"
16 14° 04" 30 15° 15° 30"
17 14° 04" 30 Frontière avec le Niger

Superficie du Bloc

La superficie de ce Bloc est de: 9.700 Km?
53.

Bloc N°TI du Chari Sud

Coordonnées du Bloc

POINTS LONGITUDE (DMS) LATITUDE (DMS)
Frontière avec la RCA.
1 19° 00" 00" Le long de la frontière avec la
RCA jusqu’au point N°2
| 2 17° 30° 00" Frontière avec la RCA
î
| 3 17° 30° 00" 08° 15" 00"
| 4 17° 37° 30" 08° 15° 00"
5 17° 37° 30" 08° 22° 30"
l 6 18° 07' 30" 08° 22° 30"
| 7 18° 07° 30" 08° 30° 00"
8 18° 30° 00" 08° 30° 00"
9 18° 30° 00" 08° 37° 30"
| 10 18° 37° 30" 08° 37' 30"
| 11 18° 37° 30" 08° 42' 30"
Î 12 19° 00" 00" 08° 42" 30"
| 13 19° 00" 00" Frontière avec la RCA

Superficie du Bloc
La superficie de ce Bloc est de: 7.550 Km?
Coordonnées du Bloc

Bloc N°IIT du Chari Ouest

54.

POINTS LONGITUDE (DMS) LATITUDE (DMS)
1 16° 00° 00" 09° 45" 00"
2 16° 35° 00" 09° 45" 00"
3 16° 35° 00" 09° 40° 00"
4 17° 00° 00" 09° 40" 00"
5 17° 00° 00" 08° 57° 00"
6 16° 12° 30" 08° 57' 00"
7 16° 12° 30" 09° 11° 00"
8 16° 10° 10" 09° 11° 00"
9 16° 10° 10" 09° 12° 00"
10 16° 00° 00" 09° 12" 00"
11 16° 00" 00" 09° 45" 00"

Superficie du Bloc

La superficie de ce Bloc est de: 9.000 Km?

{
55.

ANNEXE II - PROGRAMME DE TRAVAUX
D'EXPLORATION ET DEPENSES PREVISIONNELLES

PERIODE INITIALE DE (4) QUATRE ANS

1. Sous période I (douze (12) mois)

0 Recueil et évaluation des éléments existants ; de façon
systématique, copie et interprétation des documents
historiques existants

0 mise en œuvre d'études géologiques et géophysiques

Q analyse des écoulements de pétrole

. mise en œuvre des études de gravité magnétique sur les
zones potentielles

. travaux préparatoires à l'acquisition sismique

. Administration et activités générales

Sous total

2. Sous période II (douze (12) mois)

0 études aéro magnétiques et interprétation

Q études de gravité ainsi que leur interprétation

0 analyses géologiques et géophysiques telles que
déterminées par le Consortium ;

. acquisition sismique, mise en œuvre et interprétation de
1000 km.

. Administration et activités générales

Sous total

3. Sous période III (douze (12) mois)

Q Préparation et forage d'un (1) Puits d'Exploration
Q Administration et activités générales
Sous total

4. Sous période IV (douze (12) mois)

0 forage, tests, interprétations, évaluations du Puits
d'Exploration (continuation des travaux de forage
entrepris en sous période III)

Q forage optionnel d'un Puits d'Evaluation.

Q Administration et activités générales

Quatre millions
neuf cent cinquante
mille (4.950.000)
Dollars

Treize millions six
cent mille
(13.600.000) Dollars

Neuf millions cent
cinquante mille
(9.150.000) Dollars
56.

Sous total Deux millions trois
cent mille
(2.300.000) Dollars
TOTAL Trente millions (30.000.000) de Dollars

57.

ANNEXE III - PROCEDURE COMPTABLE

ARTICLE 1. DISPOSITIONS GENERALES

1.1

12

13

14

Objet
La présente Procédure Comptable sera appliquée pour les besoins de l'exécution de la
Convention.

L'objet de la présente Procédure Comptable est d'établir les règles et les méthodes de
comptabilisation pour la détermination des charges supportées par le Consortium et qui sont,
selon les règles de l'art en usage dans l'industrie pétrolière internationale, nécessaires ou
utiles à la conduite des Opérations Pétrolières (ci-après dénommés "Coûts Pétroliers").

Interprétation

Les définitions figurant à l'Article 1 de la Convention s'appliquent également à la présente
Annexe.

Modification

Les dispositions de la Procédure Comptable peuvent être modifiées d'un commun accord
entre les Parties.

Les Parties conviennent que si l'une quelconque des dispositions de la Procédure Comptable
devient inéquitable à l'égard d'une Partie, elles modifieront de bonne foi la disposition
concernée.

Comptes et états comptables

(a) Le Consortium établira et maintiendra dans son bureau en République du Tchad, les
comptes, livres, et relevés complets de tous les revenus, coûts et dépenses se
rapportant aux Opérations Pétrolières, en accord avec la réglementation en vigueur et
les règles et procédures en usage dans l'industrie pétrolière internationale.

Ces comptes, livres, relevés et rapports seront mis à la disposition de l'Etat et ses
représentants, pour leur permettre d'exercer leurs droits d'inspection, de vérification et
de surveillance prévus à l'Article 26.1 de la Convention.

(b) Dans les douze (12) mois, suivant la Date d'Entrée en Vigueur, le Consortium
soumettra au Ministre un projet de plan comptable relatif aux comptes, livres relevés
et rapports du Consortium. Ce plan sera conforme aux méthodes comptables
généralement reconnues et acceptées, et compatible avec les pratiques et procédures
de l'industrie pétrolière moderne.

Dans les six (6) mois suivant la réception de ce projet de plan, le Consortium et le
Ministre se mettront d'accord sur un plan comptable, qui décrira en détail les bases du
système comptable et les procédures à utiliser dans le cadre de la Convention ainsi que
la liste des comptes à maintenir en langue française. Suite à cet accord, le Consortium
devra établir avec diligence, et fournir au Ministre des copies formelles des plans
comptables détaillés et des manuels concernant la comptabilité, les écritures et la
présentation des comptes, ainsi que les procédures qui devront être observées dans
l'exécution de la Convention. À
|
{
|
|
Î

15

1.6

1.6.1

1.6.2

17

58.

(c) Tous les rapports et états seront préparés selon les dispositions de la Convention et de
la réglementation de la République du Tchad, et, en cas d'absence de telles
dispositions, selon les usages généralement admis dans l'industrie pétrolière
internationale.

Unité de Compte

Tous les comptes, livres, relevés et rapports seront libellés en Dollar sauf dispositions
contraires ou si les Parties en conviennent autrement.

Principes Comptables
Les principes comptables en matière fiscale seront notamment les suivants:

Parties imposables

Dans le cas où le Consortium comprend plus d'un membre, l'impôt direct sur les bénéfices
au titre de chaque Année Civile sera assis sur la base des bénéfices nets imposables de
chaque membre et, par conséquent, un Prix de Marché sera calculé pour chaque membre
conformément à l'Article 21 de la Convention.

Toutefois, le paiement des Redevances stipulées à l'Article 22 de la Convention seront dans
tous les cas calculés et évalués sur la base de l'ensemble des procédures de toutes les
personnes constituant le Consortium.

Report des Pertes

À compter de l'Année Civile pendant laquelle la première production commerciale a lieu,
toutes les charges déductibles au titre des Opérations Pétrolières, prises en compte pour la
détermination de l'impôt direct sur les bénéfices et qui ne peuvent être imputées sur des
revenus, seront considérées comme une perte d'exploitation qui pourra être imputée sur les
revenus des Années Civiles suivantes jusqu'à la fin de la troisième (3°”*) Année Civile
suivant celle au cours de laquelle la perte a été constatée. En cas de circonstances
exceptionnelles, le Ministre et le Consortium pourront se mettre d'accord sur une extension
appropriée à ce délai. Par exception aux dispositions précédentes, les pertes d'exploitation
correspondant au montant des amortissements des Dépenses d'investissement seront
reportées sans limitation de durée (amortissements réputés différés).

Comptabilisation sur la base des réalisations

Tous les livres, comptes et relevés seront préparés sur la base des réalisations (par
opposition à la base des paiements effectifs). Les revenus seront imputés à la période
comptable pendant laquelle ils sont acquis, et les frais et dépenses à la période pendant
laquelle ils sont encourus, sans qu'il soit nécessaire de distinguer si la somme concernant une
transaction a été effectivement encaissée ou payée. Les frais et dépenses seront considérés
comme encourus :

- pour les biens, au titre de la période comptable pendant laquelle le transfert de
propriété est intervenu ; et

- pour de prestations de services, au titre de la période comptable pendant
laquelle ces services ont été effectués.

La base de comptabilisation pourra être changée d'un commun accord entre les Parties si le
Consortium démontre qu'un tel changement est, d'une part, équitable et d'autre part, en
accord avec les pratiques en usage dans l'industrie pétrolière internationale.
18

1.8.1

59.

Définition des Dépenses d'Investissement et des Frais d'Exploitation
Les Coûts Pétroliers comprendront les Dépenses d'Investissement et les Frais d'Exploitation.

Dépenses d'Investissement

Les Dépenses d'Investissement représentent les Coûts Pétroliers relatifs à l'acquisition de
biens dont la durée d'utilisation excède leur année d'acquisition, y compris toutes dépenses et
frais de recherches et toutes dépenses de développement définis aux alinéas 1.8.1. (a) à (i)
ci-dessous.

Les Dépenses d'investissement comprennent notamment les coûts d'acquisition des biens et
services suivants:

(@)

&)

()

(d)

()

(6)

(@)

@)

(0)

Les bâtiments, installations et équipements connexes, tels que les installations de
production d'eau et d'électricité, entrepôts et routes d'accès, les installations de
traitement du Pétrole Brut et leurs équipements, les systèmes de récupération
secondaire, les usines de traitement de Gaz Naturel et les systèmes de production de
vapeur.

Les habitations, équipements sociaux et installations de loisirs pour les employés,
ainsi que les autres biens afférents à de tels bâtiments.

Les installations de production tels que les derricks de production (y compris les frais
de main-d'œuvre, carburant, transport et fournitures pour la fabrication, l'installation et
le montage sur place des derricks, ainsi que les coûts de pose des pipelines, les
équipements pour tête de puits, les équipements de fond pour le pompage, les tubages,
les tiges de pompage, les pompages de surface, les conduites de collecte, les
équipements de collecte et les installations de livraison et de stockage.

Les biens meubles, tels que les outillages de production et de forage, en surface ou au
fond, les équipements et instruments, les péniches et matériel flottant, les équipements
automobiles, les avions, les matériaux de construction, le mobilier, les agencements de
bureaux et les équipements divers.

Les forages de développement et de production, y compris la main-d'œuvre, les
matériels et services utilisés ainsi que le reforage, l'approfondissement et la remise en
production de tels puits et les routes d'accès éventuelles menant directement à ces
puits.

Les Forages d'Exploration et les Forages d'Evaluation, y compris la main-d'oeuvre, les

matériels et services utilisés ainsi que les routes d'accès éventuelles menant
directement à ces puits.

Les levés, y compris la main-d'œuvre, les matériels et services utilisés pour les levés
aériens, géologiques, topographiques, géophysiques et sismiques, ainsi que les
carottages.

Tous les autres frais de recherche réalisés ou encourus aux termes de la Convention,
tels que (sans pour autant y être limité) les installations auxiliaires ou temporaires
ayant une durée d'utilisation n'excédant pas un an, utilisées en recherche, l'acquisition
d'informations géophysiques ou géologiques.

La Prime de Signature.
1.8.2

19

1.9.1

1.9.2

1.9.3

1.10

1.11

60.

Frais d'Exploitation

Les Frais d'Exploitation représentent les Coûts Pétroliers autres que les Dépenses
d'investissement définies ci-dessus.

Amortissement

Les Dépenses d'Investissement définies à l'Article 1.8 de la présente annexe seront amorties
pour les besoins du calcul de l'impôt direct sur les bénéfices. Afin de déterminer le montant
de l'amortissement admis en déduction du bénéfice net imposable au titre de chaque Année
Civile, les principes suivants seront appliqués :

Taux d'amortissement

Les Dépenses d'Investissement seront amorties linéairement aux taux annuels suivants :
. Tous travaux de recherches, tout forage, productif ou improductif et toute route
d'accès, au taux de 100%.

. Pipelines sur le sol, au taux de 10%
. Pipelines enterrés, au taux de 20%
. Tout bâtiment permanent au taux de 5%

. Toute autre Dépense d'Investissement, au taux de 20%

Point de départ de l'amortissement

L'amortissement des Dépenses d'investissement encourues sera autorisé à partir :

. de l'Année Civile au cours de laquelle les biens sont mis en service, ou si les
Dépenses d'investissement ne concernent pas un bien ayant une période
d'utilisation excédant l'année de mise en service, à partir de l'Année Civile
pendant laquelle les Dépenses d'Investissement sont encourues.

" ou de l'Année Civile pendant laquelle la première production commerciale a
lieu si cette année est postérieure.

Prorata temporis

L'amortissement au titre de la première Année Civile pour laquelle l'amortissement est
autorisable sera établi de façon proportionnelle et non pour l'année calendaire entière.

Valeur des transactions

Sauf accord contraire écrit entre le Ministre et le Consortium, toutes les transactions donnant
lieu à des revenus, frais ou dépenses qui seront crédités ou débités sur les livres, les comptes,
les relevés et les rapports préparés, tenus ou à soumettre au titre de la Convention, seront
effectuées dans des conditions de pleine concurrence entre un acheteur et un vendeur
indépendants ou sur une base telle que ces revenus, frais ou dépenses ne seront ni inférieurs,
ni supérieurs, selon le cas, aux montants qui auraient été enregistrés si les transactions
avaient été effectuées dans les conditions de pleine concurrence susvisées.

Dépenses non déductibles
Les dépenses suivantes ne seront pas incluses dans les Coûts Pétroliers :

(a) les frais relatifs à la commercialisation et au transport des Hydrocarbures au-delà du
Point de Livraison ; D
1.12

61.

() les contributions et dons, excepté ceux approuvés par l'Etat ;

(©) les cadeaux accordés aux fournisseurs, ainsi que les cadeaux accordés aux
intermédiaires utilisés pour des contrats de services ou de fournitures ;

(d) Tous dommages intérêts, pénalités, amendes supportés en raison de l'incapacité du
Consortium à remplir les obligations édictées par la Convention ou à respecter les lois
applicables ou les contrats avec les Tiers ; et

(e) Toutes les autres dépenses qui ne sont pas liées à la réalisation des Opérations
Pétrolières, et les dépenses exclues par les dispositions de la Convention et de la
présente Procédure Comptable, ainsi que par la réglementation en vigueur en
République du Tchad.

Taux de Change

Pour permettre la conversion entre la monnaie légale du Tchad ou toute autre monnaie, la
moyenne des taux de change à l'achat et à la vente sera utilisée. Cette moyenne sera basée
sur les taux côtés sur le marché des changes de Paris à la clôture du premier jour du mois
pendant lequel les revenus, frais ou dépenses sont enregistrés, sauf pour les charges
d'amortissement aux fins du calcul de l'impôt direct sur les bénéfices, lesquelles seront
converties aux taux en vigueur à la date d'acquisition des biens par le Consortium ou à la
date de réalisation des prestations de services selon le cas.

Tout bénéfice ou perte de change réalisé sera débité ou crédité aux Coûts pétroliers.

Le Consortium tiendra un relevé des taux de change utilisés pour convertir le Franc CFA, ou
toute autre monnaie, en Dollar.

ARTICLE 2. METHODES COMPTABLES ET PRINCIPES D'IMPUTATION DES
COÛTS PETROLIERS

2.1

2.2

COÛTS PETROLIERS

Les Coûts Pétroliers encourus au titre de la Convention seront calculés et comptabilisés
selon les principes et définitions suivants, et incluront:

Dépenses de Personnel

Le montant des appointements et des salaires des employés du Consortium directement
affectés en République du Tchad aux Opérations Pétrolières exécutées au titre de la
Convention, y compris le coût des jours fériés, congés payés, congés de maladies, les
indemnités de subsistance et de logement, le temps de voyage, les primes et autres
indemnités accordées habituellement aux employés du Consortium et à leur famille dans des
projets similaires.

Matériels et Equipements

Le coût des équipements, matériels, machines, outils et tous autres articles de nature
similaire utilisés ou consommés pour les besoins des Opérations Pétrolières sous réserve des
dispositions suivantes :

(a) Acquisition
Le Consortium fournira ou achètera seulement les matériels et équipements
nécessaires aux besoins prévisibles des Opérations Pétrolières. Il évitera
l'accumulation de stocks excédentaires. ru
2.3

&)

€)

@

@)

62.

Toutefois, les stocks devront être suffisants pour tenir compte des délais de
réapprovisionnement, des besoins urgents et d'autres considérations similaires.

Composition des coûts

Le coût des matériels et équipements acquis par le Consortium pour les besoins des
Opérations Pétrolières pourra comprendre, outre le prix d'achat facturé (après
déduction des réductions éventuellement accordées), les frais d'expédition et de
transport entre le point d'origine et le Point de Livraison (à condition que ces frais ne
soient pas déjà inclus dans le prix facturé), les assurances, autres frais accessoires qui
peuvent être imputés aux matériels et équipements importés ou achetés en République
du Tchad.

Comptabilisation
Le coût de ces matériels et équipements sera débité des livres de compte sur la base de
leur prix de revient.

Fourniture de matériels et d'équipements par les Affiliés

Le coût de matériels et équipements fournis par les Affiliés du Consortium sera débité
des livres de compte pour un montant n'excédant pas celui qui serait pratiqué pour des
matériels et équipements comparables dans des conditions de pleine concurrence par
des fournisseurs indépendants. Ce critère s'appliquera à la fois aux matériels neufs et
aux matériels usagés.

Inventaires

Le Consortium tiendra un inventaire permanent en quantité et en valeur de tous les
matériels en stock, selon les usages acceptés dans l'industrie pétrolière internationale.
Le Consortium procédera à un inventaire physique de tous les matériels au moins une
() fois par Année Civile. L'Etat pourra également procéder à des inventaires complets
ou partiels quand il le jugera nécessaire. Le coût des marchandises stockées autres que
des immobilisations sera débité au compte des profits et pertes lorsque ces
marchandises sortiront du stock pour utilisation.

Coût des prestations de services techniques

Le coût des prestations de services techniques nécessaires aux Opérations Pétrolières sera
évalué selon les dispositions suivantes:

@)

Œ)

Dans le cas de services techniques exécutés par des Tiers intervenant en tant que sous-
traitants, y compris les consultants, entrepreneurs et services publics, le prix payé par
le Consortium, à condition que ce prix n'excède pas ceux normalement pratiqués par
d'autres firmes pour des travaux ou des services identiques ou analogues; et

Dans le cas de services techniques exécutés par le Consortium, ou ses Affiliés, le prix
facturé par le Consortium et ses Affiliés à condition que ce prix n'excède pas les prix
les plus favorables proposés, selon les méthodes de répartition des coûts à convenir
dans le plan comptable visé à l'Article 1.4.b) de cette annexe, à d'autres Affiliés du
Consortium ou à des Tiers pour des services identiques ou analogues.
|
|
|
|
|
|
|
|
Î
|
|
|

24

2.5

2.6

2.7

63.

Assurances et réclamations

Les primes payées pour les assurances qu'il faut normalement souscrire pour les Opérations
Pétrolières, à condition que ces primes concernent une couverture prudente des risques et
qu'elles n'excèdent pas celles pratiquées dans des conditions de pleine concurrence par des
compagnies d'assurances qui ne sont pas des Affiliés du Consortium. Les indemnités reçues
de toute assurance ou de tout dédommagement viendront en déduction des Coûts Pétroliers.

Si aucune assurance n'est contractée pour la couverture d'un risque particulier, ou en cas
d'assurance insuffisante, tous les frais encourus par le Consortium pour le règlement d'une
perte, d'une réclamation, d'un préjudice ou d'un jugement, y compris les prestations de
services juridiques, afférents audit risque, seront considérés comme Coûts Pétroliers, à
condition que ces frais ne résultent pas d'une faute grave ou de la négligence du Consortium.

Frais de justice et de contentieux

Frais de justice et de contentieux relatifs aux prestations de services nécessaires ou utiles
pour la protection de la Zone Contractuelle. Toute indemnité ou compensation reçue,
viendra en déduction des Coûts Pétroliers.

Les frais encourus par le Consortium au cours d'un arbitrage intenté selon les dispositions de
l'Article 33 de la Convention ne seront inclus dans les Coûts Pétroliers que dans la mesure
où le tribunal arbitral prononce sa sentence au profit du Consortium.

Frais généraux

Les frais généraux et les frais des services centraux (ci-après appelés "Frais généraux")
autres que les frais directs comprendront notamment:

(@) Les frais encourus pour les prestations de services et de personnel du Consortium à
l'extérieur de la République du Tchad, relatifs à l'administration, aux services
juridiques, comptables, financiers, d'audit fiscal, de planification, de gestion du
personnel, d'approvisionnement et autres fonctions nécessitées pour les besoins des
Opérations Pétrolières au titre de la Convention; et

(b) Les dépenses raisonnables de voyage du personnel du Consortium appartenant aux
catégories générales et administratives visées à l'alinéa a), dont l'objet est l'inspection
et la supervision des Opérations Pétrolières de la République du Tchad...

(c) Ces frais généraux seront imputés aux Coûts Pétroliers conformément aux méthodes
en usage dans l'industrie pétrolière internationale et conformément au plan comptable.

L'imputation aux Coûts Pétroliers des frais généraux encourus à l'extérieur de la République
du Tchad sera plafonnée à un pourcentage desdits Coûts, pourcentage qui sera le même que
celui appliqué par l'Opérateur du Consortium aux autres membres du Consortium pour la
récupération desdits frais. Toute modification devra être notifiée au Ministre.

Intérêts et Agios

Les intérêts et agios et autres charges financières, peuvent être imputables aux Coûts
Pétroliers déductibles pour la détermination de l'impôt direct sur les bénéfices, à condition
qu'ils n'excèdent pas les taux commerciaux en usage dans des conditions analogues et qu'ils
se rapportent à des prêts et crédits obtenus par le Consortium en relation avec la Convention
et qui sont nécessaires pour le financement des opérations de développement d'un Gisement
Commercial, à l'exclusion des opérations d'exploration (y compris d'évaluation).
2.8

2.9

64.

Les détails des Plans de Financement et leurs montants devront être inclus, à titre
d'information dans chaque Programme Annuel de Travaux et Budget.

Frais de Bureau dans la République du Tchad

Les frais de personnel et l'entretien des bureaux principaux du Consortium dans la
République du Tchad, y compris le loyer, les dépenses pour le téléphone, le télex, téléfax et
la radio ainsi que les dépenses pour les installations telles que les bases, les entrepôts, l'eau,
les systèmes d'énergie et de communication, les routes et les ponts.

Frais divers

Tous autres frais, à l'exception de ceux encourus au titre des dispositions précédentes de la
présente Annexe III, encourus par le Consortium et nécessaires à la conduite des Opérations
Pétrolières, y compris notamment les dépenses de formation prévues à l'Article 19 de la
Convention, et les frais encourus au titre de l'Article 18.4.
65.

ANNEXE IV - LISTE DES CATEGORIES DE BIENS DEVANT
BENEFICIER DE L'EXONERATION DES DROITS ET TAXES

Note explicative concernant la liste des catégories de biens devant bénéficier de l'exonération des
droits et taxes :

Les pages qui suivent comprennent une liste non exhaustive des équipements de gisements
pétroliers, matériels et fournitures, qui pourront être importés sans être soumis aux droits de
douanes habituels à condition qu'ils soient utilisés pour la bonne conduite des Opérations
Pétrolières en République du Tchad telles que définies dans la Convention.

Avec l'accord du Ministre, d'autres équipements pétroliers, matériels et fournitures pourront
être ajoutés si nécessaire, à condition de fournir une justification préalable et les documents
y afférents.

La liste constituant l'Annexe IV est inspirée d'une liste généralement acceptée et largement
utilisée par les autorités douanières de la plupart des pays d'Afrique francophone. Ce qui est
important, c'est le droit permettant d'importer sans payer de droits de douane grâce aux
dispositions de la Convention - la liste est un simple exemple de la possibilité qui est ainsi
offerte.
66.

1- MATERIEL DE FORAGE ET D'ESSAI DE PUITS
1. Matériel de forage et d'essai de puits

Appareils de forage à grande profondeur, leurs accessoires et pièces détachées ;

Sondeuses fixes et sondeuses mobiles (type Banka, Benoto, Foraki, Conrad, Sullivan, Craelius et tous
types analogues) et leurs pièces détachées ainsi que les pontons et caissons supportant ces appareils ;
Sondeuses mobiles à air comprimé ou mixtes ;

Barges de forage.

a) Substructure :

Substructure : derricks, mâts de forage, éléments de substructure ;

Mouffles, réas, table de rotation, carré d'entraînement, tiges d'entraînement et leurs pièces détachées ;
Têtes d'injection, leur presse -étoupe, flexibles et raccords ;

Colonne montante métallique et manifolds de colonne montante.

b) Equipements de plancher :

Clés de serrage de tous types pour tiges de forage et tubes de sondage et leurs accessoires et leurs
pièces détachées ;

Elévateurs de tous types pour tiges de forage et tubes de sondage et leurs groupes de commande
éventuels, leurs accessoires et pièces détachées ;

Treuils de plancher, tête de levage pour masse tiges, plaques de blocage des outils de forage.

c) Equipement pour la boue de forage :

Pompes à boue et leurs pièces de rechange :
Amortisseurs de pulsation , crépines, conduites, vannes, manifolds, raccords et flexibles pour
installation à boues ;

Bassins et bacs pour la boue, leurs accessoires et pièces détachées ;

Tamis vibrant.

d) Treuil de forage :

Treuils de forage, treuils de curage, leur transmission , leurs accessoires et leurs pièces détachées ;
Câbles de forage, de curage et de mesures ;

Moteurs diesel spéciaux de plus de 100 CV pour appareils de forage, leur convertisseur de couple et
leurs pièces détachées ;

Moteurs électro-diesel et armoires de contrôle, pour treuils de forage, leurs accessoires et pièces
détachées.

e) Equipement anti-éruption et de lutte contre l'incendie :

Obturateurs de tous types, leurs accessoires et leurs pièces détachées ;

Commandes d'obturateur, leurs vannes, manifolds, raccords et flexibles et leurs pièces détachées;
Buses réglables de contrôle d'éruption, leurs manifolds et leurs flexibles;

Vannes de sécurité, leurs armoires de contrôle, leurs accessoires et pièces détachées ;

Matériels spéciaux de lutte contre l'incendie pour forages pétroliers, extincteurs d'une capacité
supérieure à 50 litres, dispositifs automatiques d'aspersion d'eau, détecteurs de gaz naturel,
explosimètres, leurs pièces détachées .

d-
67.

f) Equipement de fond, de tubage et de cimentation :

Outils de forage de tous types, et leurs buses ;

Métaux d'apport spéciaux destinés au rechargement des outils de forage ;

Elargisseurs, carottiers de tous types et leurs pièces détachées ;

Turbines de forage, leurs stabilisateurs et pièces détachées ;

Tiges carrés, masse tiges, tiges de forage, coulisses de battage, stabilisateurs, centreurs, gratteurs,
protecteurs ;

Presses hydrauliques ou mécaniques spéciales pour redressement de tiges de forage ;

Bouchons, sabots et manchons de cimentation, unités de cimentation ;

Têtes de circulation et têtes de cimentation, leurs manifolds ;

Equipement de repêchage, overshots, tarauds, aimants, catcher sub, tubes et fraises de surforage,
fraises à ferraille.

g) Equipement de mesure :

Indicateurs de poids, de débit, de niveau, manomètres, enregistreurs multiples,

Instruments de contrôle pour installation de forage ;

Instruments de mesure d'inclination des puits de forage, leurs accessoires, leurs pièces détachées ;
Cabines laboratoires pour surveillance géologique des sondages, leurs équipements de mesures,
d'enregistrement, de traitement des données, leurs accessoires et leurs pièces détachées ;

Camions et cabines laboratoires pour mesures dans les puits de forage, leurs équipements de mesure,
d'enregistrement, de traitement des données accessoires et leurs pièces détachées ;

Cabines laboratoires pour surveillance des boues de forage, leur équipement de mesures,
d'enregistrement, accessoires et pièces détachées.

h) Equipement des têtes de puits :

Têtes de puits et leurs équipements, adaptateurs, brides, spacers, spools, vannes manuelles ou
télécommandées, leurs outils de pose, leurs accessoires et leurs pièces détachées ;

Têtes de puits sous-marines, leurs outils de pose, leurs accessoires et leurs pièces détachées, leur
équipement de télévision sous-marine ;

Tête d'éruption (arbre de Noël) ;

Tubes de sondage, cuvelages et tubages, leurs réductions, connecteurs et accessoires, tubes -guide ;
Matériaux spéciaux pour battage des tubes -guide.

i) Equipement de surface :

Magasins et abris monoblocs ;

Silos pour stockage des produits pulvérulents destinés aux sondages pétroliers, leurs accessoires et
leurs pièces détachées ;

Equipements de télétransmission pour communications avec les sondes pétrolières,

radiobalises, radioguidages, leurs matériels annexes, leurs accessoires et leurs pièces détachées ;
Installations électriques et électroniques de sonde pour la recherche pétrolière et leurs pièces
détachées ;

j) Equipements d'essais de puits :

Equipements pyrotechniques de perforation des cuvelages, containers spéciaux pour explosifs,
accessoires et pièces détachées ;

Matériels et accessoires pour travail au câble dans les puits, treuils et moteurs wire-line, câbles, outils
de pose, de repêchage, outils de manipulation de matériels équipant les puits en essais de production ,
matériels de pistonnage :
68.

Matériels de sécurité et d'équipement de puits en essais de production, packers, coulisses, mandrins de
circulation, siège de wire -line, capteurs de fond et de surface, séparateurs, testers, brûleurs et poutres
de brûlage, manifolds et conduite de surface, leurs accessoires et leurs pièces détachés ;

Matériels d'épreuve pour éléments désignés ci-dessus ;

Vêtements inflammables (habits), vêtements hydrofuge, vêtements de sécurité, bottes et casques,
équipements de sécurité, détecteurs de H2S

k) Clingues, cordes, grues, crochets pour monter les charges

II - MATERIEL DE PROSPECTION GEOLOGIQUE

a) D'usages généraux :

Cuvelages et autres matériels métalliques destinés aux coffrages de puits de recherche dont la
profondeur n'excède pas 100 mètres ;

Appareils d'exhaure aux puits de recherche ci-dessus;

Chevalement et treuils utilisés pour les puits d'une profondeur n'excédant pas 100 mètres spécifiés
dessus:

Appareils mobiles de radiosondage, leurs pièces détachées et leur installation électrique (groupes
électrogène transportable de moins de 5 KVA) :

Lampe UV :

Magnétomètres, gammaphones, gammamètres, appareils de mesures et compteurs électriques où
dionisation ;

Gravimètres :

Appareils de mesures électriques et électroniques spécialement conçus pour la prospection
géographique et leurs pièces détachées ;

Marteaux spéciaux de prospection ;

b) Spécial à la prospection par procédé géophysique :

Explosifs et détonateurs destinés à la prospection sismique et directement importés par les entreprises
de recherches géophysiques ;

Appareils de mesures sismiques, telluriques, magnétiques, électriques, et leurs pièces détachées ;
Câbles, films, bandes, destinés aux appareillages ci-dessus :

Appareils de mesures de radio -activité (compteur geiger, tubes geiger muller, scintillomètres etc .…), y
compris leur enregistreurs, films, bandes et leurs pièces détachées ;

Sources sismiques non explosives, vibroseis, dinoseis, airgu, leurs véhicules porteurs, accessoires et
pièces détachées ;

Matériels de traitement de l'information géophysique, centres de traitement, accessoires et pièces
détachées ;

Véhicules type "Buggy" (ARDGO, CAREY, ou autre), destinés aux chantiers géographiques,
accessoires et pièces détachées ;

Aéronefs spécialement équipés pour la prospection géophysique, accessoires et pièces détachées.

c) Equipements pour les forages d'eau, équipement pour les forages du pétrole et gaz, équipement pour
les tests et registre des puits, tubulaires, revêtement, tuyaux, anneaux de forages, mèches, et tous les
équipements se rapportant aux forages et aux opérations de production ; carburant, graisse, outils de
maintenance et pièces de rechange se rapportant aux forages et les opérations de production.

W-
69.

II - MATERIEL DE LABORATOIRE

P.H. mètres :
Microscopes polarisants, pétrographiques et métallographiques, spectrographes, polarographes

Appareils à quarter les échantillons ;

Numérateurs

Platines intégratrices ;

Loupes monoculaires et binoculaires

Calcimètres ;

Cantines laboratoires et instruments destinés aux cases labo ;

Scies diamantées ;

Machines à couper les carottes de sondage ;

Machines à plaques minces ;

Perméamètres ;

Porosimètres, presse baroïd, shoxlet et correcteaner ;

Pmopes à vides de laboratoire et leurs pièces détachées ;

Pluorimètres et leurs pièces détachées, y compris les coupelles de platine pour attaque et fusion des
pélèvements à analyser ;

Epiradiateurs électroniques ou à gaz en silice fondue pour calcination des régimes

échangeurs d'ions ;

Oscillographes et tous appareils de mesure destinés au contrôle des appareils de comptage
radiométrique ;

Balances de précision, centrifugeuses, viscosimètres et bains viscisimétriques, accessoires et pièces
détachées ;

Fours électriques et étuves laboratoires, accessoires et pièces détachées ;

Chromatographes ;

Appareil pour réfrigération ;

IV - PRODUITS DESTINES A LA CONSTITUTION ET AU TRAITEMENT DES BOUES DE
FORAGE

a) Viscosifiants - Réducteurs de filtrat :

Minéraux :
Bentonite ;
Attapulgite ;
Sépiolite

Organiques :
Amidon ;
Gomme de guar ;
CMC (caboxyméthylcellulose) ;
HEC (hydroxéthilcellulose) ;
Biopolimètres ;
Polyacrylamides.

b) Alourdissants :
Baryte :
Oxyde de fer ;
carbonate de fer et de calcium. :

c) Produits chimiques ;
Chaux (hydroxyde de Calcium) ;
Gypse (sulfate de calcium );
Carbonate de sodium ;

Bicarbonate de sodium ;

| Soude caustique (hydroxyde de sodium) ;

Î Chromate et bichromate de potassium, de sodium ;
Î Chlorure de calcium ;

Chlorure de magnésium ;

| Chlorure de potassium ;

Chlorure de sodium ;

| Hexamétaphosphate de sodium ;

| ‘bromure de calcium et de zinc ;

d) Amincissants - dispersants :
Tanins ;

Lignosulfonates (FCL) :
Lignite chromée (LC).

e) Produits spécifiques :
Agents anti-moussants ; Agents moussants ;
Lubrifiants pour boues de forage :
| Détergents pour boues de forage ;
| Produits de décoincement ;
Produits pour boue à huile ;
Colmatants ;
| Inhibiteurs de corrosion et produits de bactéricides et anti-oxygène ;
Produits anti-H25.

V - PRODUITS POUR LES CIMENTS UTILISES DANS LES FORAGES

Ciments utilisés dans les puits de forage ;
! Réducteurs de filtrat ;

Accélérateurs ; Retardateurs ;
Dispersants ;

Allégeants

Alourdissants ;

| Additifs spéciaux pour ciment ;

Produits pour spacer.

VI - PRODUITS DE STIMULATION

Acides de stimulation et leurs additifs ;
Agents de soutènement des fracturations
| Additifs de fracturation ;

Additifs de consolidation des sables.

VII - PRODUITS ET MATERIELS ANTI-POLLUTION

- effets d'équipements spéciaux à certains emplois (personnel navigant, personnel non navigant
spécialiste, effets de vol, effets de travail);

Liste des matériels et documents susceptibles d'être admis en franchise des droits
et taxes matériel destinés à la réparation, à l'entretien et au services des aéronefs :

- moteurs d'avion, leurs parties, pièces détachées.

71.

VIH - GENERALITES

a) Equipements radio, antenne satellite et équipements, ordinateurs, modems et tous les équipements
se rapportant aux ordinateurs, écrans, télévisions, équipements optiques, cameras, vidéo et films,
véhicules pour l'exploitation et les opérations, équipements de bureau et fournitures pour les bureaux
sur terrains et champs

b) Engins neufs ou retapés d'hélicoptère incluant les pièces de rechange et accessoires
